FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (Convenience Translation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição Individual and Consolidated Interim Financial Information for the Quarter Ended September 30, 2014 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes Deloitte Touche Tohmatsu (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Shareholders, Board of Directors and Management of Companhia Brasileira de Distribuição São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (the “Company”), identified as Company and Consolidated, respectively, included in the Interim Financial Information Form (ITR), for the quarter ended September 30, 2014, which comprises the balance sheet as of September 30, 2014 and the related statements of income and comprehensive income for the three and nine-month periods then ended and statements of changes in equity and of cash flows for the nine-month period then ended, including the explanatory notes. The Company’s Management is responsible for the preparation of the individual interim financial information in accordance with technical pronouncement CPC21(R1) - Interim Financial Information and the consolidated interim financial information in accordance with technical pronouncement CPC21(R1) and with the international standard IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of the Interim Financial Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information included in the Interim Financial Information (ITR) referred to above was not prepared, in all material respects, in accordance with technical pronouncement CPC21 (R1), applicable to the preparation of the Interim Financial Information (ITR), and presented in accordance with the standards established by CVM. © 2014 Deloitte Touche Tohmatsu. All rights reserved. Deloitte Touche Tohmatsu Conclusion on consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information included in the Interim Financial Information (ITR) referred to above was not prepared, in all material respects, in accordance with technical pronouncement CPC21(R1) and international standard IAS34, applicable to the preparation of Interim Financial Information (ITR), and presented in accordance with the standards issued by CVM. Other matters Statements of value added We have also reviewed the individual and consolidated interim statements of value added (DVA) for the nine-month period ended September 30, 2014, prepared under the responsibility of the Company’s Management, the presentation of which is required by the standards issued by CVM applicable to the preparation of Interim Financial Information (ITR) and considered as supplemental information for International Financial Reporting Standards - IFRS, which do not require the presentation of these statements. These statements were subject to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they were not prepared, in all material respects, consistently with the individual and consolidated interim financial information taken as a whole. The accompanying interim financial information has been translated into English for the convenience of readers outside Brazil São Paulo, October 30, 2014 DELOITTE TOUCHE TOHMATSU Edimar Facco Auditores Independentes Engagement Partner © 2014 Deloitte Touche Tohmatsu. All rights reserved. (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information Capital Breakdown 2 Cash Dividends 3 Individual Quarterly Financial Information Balance Sheet – Assets 4 Balance Sheet – Liabilities 5 Income Statement 7 Comprehensive Income for the Period 8 Statement of Cash Flows 9 Statement of Changes in Shareholders’ Equity 1/1/2014 to 9/30/2014 10 1/1/2013 to 9/30/2013 11 Statement of Value Added 12 Consolidated Quarterly Financial Information Balance Sheet - Assets 13 Balance Sheet - Liabilities 14 Income Statement 16 Comprehensive Income for the Period 17 Statement of Cash Flows 18 Statement of Changes in Shareholders’ Equity 1/1/2014 to 9/30/2014 19 1/1/2013 to 9/30/2013 20 Statement of Value Added 21 Comments on the Company`s Performance 22 Notes to the Quarterly Financial Information 43 Other Information Deemed Relevant by the Company 103 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Capital Breakdown Number of Shares (thousand) Current Quarter 09/30/2014 Paid in Capital Common 99,680 Preferred 165,539 Total 265,219 Treasury Shares Common 0 Preferred 233 Total 233 2 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per share (Reais/ share) Board of Directors’ Meeting 04/24/2014 Dividend 05/15/2014 Common - 0.12727 Board of Directors’ Meeting 04/24/2014 Dividend 05/15/2014 Preferred - 0.14000 Extraordinary and Ordinary Shareholders’ Meeting 04/16/2014 Dividend 06/13/2014 Common - 0.53539 Extraordinary and Ordinary Shareholders’ Meeting 04/16/2014 Dividend 06/13/2014 Preferred - 0.58893 Board of Directors’ Meeting 07/16/2014 Dividend 08/13/2014 Common - 0.12727 Board of Directors’ Meeting 07/16/2014 Dividend 08/13/2014 Preferred - 0.14000 Board of Directors’ Meeting 10/30/2014 Dividend 11/21/2014 Common - 0.12727 Board of Directors’ Meeting 10/30/2014 Dividend 11/21/2014 Preferred - 0.14000 3 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 21,568,947 22,214,075 1.01 Current Assets 4,272,570 5,623,474 1.01.01 Cash and Cash Equivalents 1,503,231 2,851,220 1.01.03 Accounts Receivable 230,578 360,361 1.01.03.01 Trade Accounts Receivable 182,395 312,471 1.01.03.02 Other Accounts Receivable 48,183 47,890 1.01.04 Inventories 2,292,585 2,165,609 1.01.06 Recoverable Taxes 100,295 148,034 1.01.06.01 Current Recoverable Taxes 100,295 148,034 1.01.07 Prepaid Expenses 73,508 27,497 1.01.08 Other Current Assets 72,373 70,753 1.01.08.01 Noncurrent Assets Held for Sales 2,418 4,355 1.01.08.03 Other 69,955 66,398 1.02 Noncurrent Assets 17,296,377 16,590,601 1.02.01 Long-term Assets 1,871,829 1,614,381 1.02.01.03 Accounts Receivable 32,111 31,338 1.02.01.03.02 Other Accounts Receivable 32,111 31,338 1.02.01.06 Deferred Taxes 71,299 120,869 1.02.01.06.01 Deferred Income and Social Contribution Taxes 71,299 120,869 1.02.01.07 Prepaid Expenses 26,585 37,803 1.02.01.08 Receivables from Related Parties 974,505 646,478 1.02.01.08.02 Receivables from Subsidiaries 935,044 608,573 1.02.01.08.03 Receivables from Controlling Shareholders 1,181 2,738 1.02.01.08.04 Receivables from Other Related Parties 38,280 35,167 1.02.01.09 Other Noncurrent Assets 767,329 777,893 1.02.01.09.04 Recoverable Taxes 350,701 350,880 1.02.01.09.05 Restricted Deposits for Legal Proceeding 416,628 427,013 1.02.02 Investments 8,210,476 7,774,250 1.02.02.01 Investments in Associates 8,210,476 7,774,250 1.02.02.01.02 Investments in Associates 8,210,476 7,774,250 1.02.03 Property and Equipment, net 6,061,342 6,074,815 1.02.03.01 Property and Equipment in Use 5,974,134 5,911,544 1.02.03.02 Leased properties 27,077 32,210 1.02.03.03 In Progress 60,131 131,061 1.02.04 Intangible Assets 1,152,730 1,127,155 1.02.04.01 Intangible Assets 1,152,730 1,127,155 1.02.04.01.02 Intangible Assets 1,152,730 1,127,155 4 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 21,568,947 22,214,075 2.01 Current Liabilities 6,542,293 8,022,610 2.01.01 Payroll and Related Charges 372,826 368,584 2.01.01.01 Payroll Liabilities 50,190 67,385 2.01.01.02 Social Security Liabilities 322,636 301,199 2.01.02 Trade Accounts Payable 1,884,066 2,631,704 2.01.02.01 Local Trade Accounts Payable 1,806,142 2,529,066 2.01.02.02 Foreign Trade Accounts Payable 77,924 102,638 2.01.03 Taxes and Contributions Payable 192,815 365,382 2.01.03.01 Federal Tax Liabilities 180,765 335,395 2.01.03.01.01 Income and Social Contribution Tax Payable 20,365 132,077 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 17,782 67,524 2.01.03.01.03 Taxes Payable in Installments 142,618 135,794 2.01.03.02 State Tax Liabilities 12,050 29,987 2.01.04 Loans and Financing 1,806,752 1,973,889 2.01.04.01 Loans and Financing 750,009 917,290 2.01.04.01.01 In Local Currency 749,013 754,137 2.01.04.01.02 In Foreign Currency 996 163,153 2.01.04.02 Debentures 1,030,657 1,028,475 2.01.04.03 Financing by Leasing 26,086 28,124 2.01.05 Other Liabilities 2,282,517 2,661,800 2.01.05.01 Related Parties 2,091,733 2,224,015 2.01.05.01.01 Debts with Associated Companies 59 6,180 2.01.05.01.02 Debts with Subsidiaries 2,091,463 2,217,835 2.01.05.01.03 Debts with Controlling Shareholders 209 - 2.01.05.01.04 Debts with Others Related Parties 2 - 2.01.05.02 Other 190,784 437,785 2.01.05.02.01 Dividends and Interest on Equity Payable 630 151,480 2.01.05.02.04 Utilities 1,624 6,667 2.01.05.02.05 Rent Payable 44,708 53,027 2.01.05.02.06 Advertisement Payable 23,370 39,723 2.01.05.02.07 Pass-through to Third Parties 6,997 8,799 2.01.05.02.08 Financing Related to Acquisition of Real Estate 24,351 36,161 2.01.05.02.09 Deferred revenue 10,014 - 2.01.05.02.11 Other Accounts Payable 79,090 141,928 2.01.06 Provisions 3,317 21,251 2.01.06.02 Other Provisions 3,317 21,251 2.01.06.02.02 Provisions for Restructuring 3,317 21,251 5 Individual Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2.02 Noncurrent Liabilities 4,791,376 4,708,275 2.02.01 Loans and Financing 3,497,107 3,142,472 2.02.01.01 Loans and Financing 1,263,349 1,018,920 2.02.01.01.01 In Local Currency 961,437 1,018,920 2.02.01.01.02 In Foreign Currency 301,912 - 2.02.01.02 Debentures 2,097,207 1,998,705 2.02.01.03 Financing by Leasing 136,551 124,847 2.02.02 Other Liabilities 898,134 1,039,851 2.02.02.02 Other 898,134 1,039,851 2.02.02.02.03 Taxes Payable by Installments 875,486 991,717 2.02.02.02.05 Financing related to acquisition of real estate 8,000 12,000 2.02.02.02.06 Other Accounts Payable 14,648 36,134 2.02.04 Provision for Contingencies 355,580 495,952 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 355,580 495,952 2.02.04.01.01 Tax Provisions 108,743 276,031 2.02.04.01.02 Social Security and Labor Provisions 161,417 149,196 2.02.04.01.04 Civil Provisions 85,420 70,725 2.02.06 Deferred revenue 40,555 30,000 2.02.06.02 Deferred revenue 40,555 30,000 2.03 Shareholders’ Equity 10,235,278 9,483,190 2.03.01 Paid-in Capital Stock 6,789,085 6,764,300 2.03.02 Capital Reserves 264,842 233,149 2.03.02.04 Granted Options 257,444 225,751 2.03.02.07 Capital Reserve 7,398 7,398 2.03.04 Profit Reserves 2,468,884 2,485,741 2.03.04.01 Legal Reserve 353,433 353,433 2.03.04.05 Retention of Profits Reserve 1,029,567 1,709,083 2.03.04.10 Expansion Reserve 1,134,627 460,557 2.03.04.12 Transactions with non-controlling interest (48,743) (37,332) 2.03.05 Retained Earnings/ Accumulated Losses 712,822 - 2.03.07 Cumulated Translation Adjustment 164 - 2.03.08 Other Comprehensive Income (519) - 6 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Income R$ (in thousands) Code Description Year To Date Current Period 07/01/2014 to 09/30/2014 Year To Date Current Period 01/01/2014 to 09/30/2014 Year To Date Previous Period 07/01/2013 to 09/30/2013 Year To Date Previous Period 01/01/2013 to 09/30/2013 3.01 Net Sales from Goods and/or Services 5,207,696 16,060,121 5,274,646 15,469,633 3.02 Cost of Goods Sold and/or Services Sold (3,698,292) (11,635,950) (3,875,009) (11,277,615) 3.03 Gross Profit 1,509,404 4,424,171 1,399,637 4,192,018 3.04 Operating Income/Expenses (1,040,299) (3,079,250) (935,257) (3,173,589) 3.04.01 Selling Costs (885,256) (2,650,076) (810,702) (2,409,423) 3.04.02 General and Administrative (142,593) (399,452) (158,622) (486,411) 3.04.05 Other Operating Expenses (189,774) (473,603) (119,990) (563,612) 3.04.05.01 Depreciation/Amortization (109,369) (320,923) (105,877) (305,620) 3.04.05.03 Other Operating Expenses (73,829) (136,245) (19,155) (258,808) 3.04.05.04 Income Related to Fixed Assets (6,576) (16,435) 5,042 816 3.04.06 Equity Pickup 177,324 443,881 154,057 285,857 3.05 Profit before Net Financial Expenses and Social Contribution Taxes 469,105 1,344,921 464,380 1,018,429 3.06 Net Financial Expenses (173,523) (451,959) (142,454) (384,994) 3.06.01 Financial Revenue 37,894 141,806 49,769 160,248 3.06.02 Financial Expenses (211,417) (593,765) (192,223) (545,242) 3.07 Earnings Before Income and Social Contribution Taxes 295,582 892,962 321,926 633,435 3.08 Income and Social Contribution Taxes (19,405) (108,529) (39,817) (72,661) 3.08.01 Current 41,630 (58,958) (52,014) (98,718) 3.08.02 Deferred (61,035) (49,571) 12,197 26,057 3.09 Net Income from Continued Operations 276,177 784,433 282,109 560,774 3.11 Net Income for the Period 276,177 784,433 282,109 560,774 3.99 Earnings per Share - (Reais/Share) 3.99.01 Earnings Basic per Share 3.99.01.01 Common 0.98210 2.78951 1.00645 2.00062 3.99.01.02 Preferred 1.08031 3.06846 1.1071 2.20068 3.99.02 Earnings Diluted per Share 3.99.02.01 Common 0.9821 2.78951 1.00645 2.00062 3.99.02.02 Preferred 1.07787 3.06152 1.10215 2.19084 7 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Comprehensive Income for the Period R$ (in thousands) Code Description Year To Date Current Period 07/01/2014 to 09/30/2014 Year To Date Current Period 01/01/2014 to 09/30/2014 Year To Date Previous Period 07/01/2013 to 09/30/2013 Year To Date Previous Period 01/01/2013 to 09/30/2013 4.01 Net income for the Period 276,177 784,433 282,109 560,774 4.02 Other Comprehensive Income (355) (355) - - 4.02.01 Translation Adjustment for the period 164 164 - - 4.02.02 Defined benefit contribution plan (519) (519) - - 4.03 Comprehensive Income for the Period 275,822 784,078 282,109 560,774 8 Individual Quarterly Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 01/01/2014 to 09/30/2014 Year To Date Previous Period 01/01/2013 to 09/30/2013 6.01 Net Cash Flow Operating Activities (585,268) 398,985 6.01.01 Cash Provided by the Operations 1,290,776 1,309,938 6.01.01.01 Net Income for the Period 784,433 560,774 6.01.01.02 Deferred Income and Social Contribution Taxes (note 21e) 49,571 (26,057) 6.01.01.03 Results from Disposal of Fixed Assets 16,435 (817) 6.01.01.04 Depreciation/Amortization 351,023 333,056 6.01.01.05 Net Financial Results 423,697 420,104 6.01.01.06 Adjustment to Present Value (365) 808 6.01.01.07 Equity Pickup (note 13) (443,881) (285,857) 6.01.01.08 Provision for Contingencies (note 23) (7,808) 197,162 6.01.01.09 Provision for Disposals and Impairment of Property and Equipment - 2,706 6.01.01.10 Share-based Payment 31,693 29,658 6.01.01.11 Allowance for doubtful accounts (2,195) (43) 6.01.01.13 Provision for Obsolescence/breakage (note 10) (6,729) (3,556) 6.01.01.14 Other Operating Expenses 104,333 82,000 6.01.01.15 Deferred Revenue (note 23) (9,431) - 6.01.02 Changes in Assets and Liabilities (1,876,044) (910,953) 6.01.02.01 Accounts Receivable 132,271 267,401 6.01.02.02 Inventories (120,247) 65,943 6.01.02.03 Recoverable Taxes 48,283 (70,852) 6.01.02.04 Other Assets (39,044) (40,394) 6.01.02.05 Related Parties (547,026) (367,945) 6.01.02.06 Restricted Deposits for Legal Proceeding 12,210 (77,463) 6.01.02.07 Trade Accounts Payable (747,638) (542,587) 6.01.02.08 Payroll Charges 4,242 62,411 6.01.02.09 Taxes and Social Contributions Payable (334,630) (153,500) 6.01.02.10 Other Accounts Payable (149,175) (31,404) 6.01.02.11 Contingencies (165,290) (22,563) 6.01.02.12 Deferred Revenue 30,000 - 6.02 Net Cash Flow Investment Activities (389,815) (536,741) 6.02.01 Capital Increase/Decrease on Subsidiaries (note 13) (241) - 6.02.02 Acquisition of Property and Equipment (note 15) (311,934) (491,173) 6.02.03 Increase Intangible Assets (note 16) (92,075) (68,239) 6.02.04 Sales of Property and Equipment 14,435 22,671 6.03 Net Cash Flow Financing Activities (372,906) (1,466,298) 6.03.01 Capital Increase/Decrease 24,785 11,749 6.03.02 Loans Obtained 1,279,202 - 6.03.03 Payments (note 18) (1,447,548) (1,246,182) 6.03.05 Payment of Dividends (222,161) (231,865) 6.03.06 Acquisition of Subsidiary (7,184) - 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (1,347,989) (1,604,054) 6.05.01 Cash and Cash Equivalents at the Beginning of Period 2,851,220 2,890,331 6.05.02 Cash and Cash Equivalents at the End of Period 1,503,231 1,286,277 9 Individual Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 09/30/2014 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Other compreehensive income Shareholders' Equity 5.01 Opening Balance 6,764,300 233,149 2,485,741 - - 9,483,190 5.03 Restated Opening Balance 6,764,300 233,149 2,485,741 - - 9,483,190 5.04 Capital Transactions with Shareholders 24,785 31,693 300 (71,611) - (14,833) 5.04.01 Capital Increases 24,785 - 24,785 5.04.03 Granted Options - 29,274 - - - 29,274 5.04.06 Dividends - - 300 (71,611) - (71,311) 5.04.08 Capitalization of reserve - 5.04.09 Granted Options recognized in subsidiaries - 2,419 - - - 2,419 5.05 Total Comprehensive Income - - - 784,433 (355) 784,078 5.05.01 Net Income for the Period - - - 784,433 - 784,433 5.05.02 Other Comprehensive Income - (355) (355) 5.05.02.04 Acumulated Translation Adjustment - 164 164 5.05.02.06 Defined benefit plan - (519) (519) 5.06 Internal Changes of Shareholders’ Equity - - (17,157) - - (17,157) 5.06.04 Gain (Loss) in Equity Interest - - (5,745) - - (5,745) 5.06.06 Transactions With Non-controlling Interest - - (11,412) - - (11,412) 6,789,085 264,842 2,468,884 712,822 (355) 10,235,278 10 Individual Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2013 to 09/30/2013 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Other comprehensive income Shareholders' Equity 5.01 Opening Balance 6,710,035 228,459 1,556,231 - - 8,494,725 5.03 Restated Opening Balance 6,710,035 228,459 1,556,231 - - 8,494,725 5.04 Capital Transactions with Shareholders 49,774 (8,367) - (66,260) - (24,853) 5.04.01 Capital Increases 11,749 - 11,749 5.04.03 Granted Options - 29,658 - - - 29,658 5.04.06 Dividends - - - (66,260) - (66,260) 5.04.08 Capitalization of reserve 38,025 (38,025) - 5.05 Total Comprehensive Income - - - 560,774 - 560,774 5.05.01 Net Income for the Period - - - 560,774 - 560,774 5.05.02 Other Comprehensive Income - 5.05.02.04 Accumulated Translation Adjustment - 5.06 Internal Changes of Shareholders’ Equity - - (744) - - (744) 5.06.04 Gain (Loss) in Equity Interest - - (744) - - (744) 5.07 Closing Balance 6,759,809 220,092 1,555,487 494,514 - 9,029,902 11 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 01/01/2014 to 09/30/2014 Year To Date Current Period 01/01/2013 to 09/30/2013 7.01 Revenues 17,449,169 16,888,061 7.01.01 Sales of Goods, Products and Services 17,420,502 16,859,968 7.01.02 Other Revenues 26,472 28,050 7.01.04 Allowance for/Reversal of Doubtful Accounts 2,195 43 7.02 Raw Materials Acquired from Third Parties (13,512,657) (13,299,084) 7.02.01 Costs of Products, Goods and Services Sold (12,004,674) (11,871,472) 7.02.02 Materials, Energy, Outsourced Services and Other (1,507,983) (1,427,612) 7.03 Gross Added Value 3,936,512 3,588,977 7.04 Retention (351,023) (333,056) 7.04.01 Depreciation and Amortization (351,023) (333,056) 7.05 Net Added Value Produced 3,585,489 3,255,921 7.06 Added Value Received in Transfer 585,687 446,105 7.06.01 Equity Pickup 443,881 285,857 7.06.02 Financial Revenue 141,806 160,248 7.07 Total Added Value to Distribute 4,171,176 3,702,026 7.08 Distribution of Added Value 4,171,176 3,702,026 7.08.01 Personnel 1,712,164 1,581,774 7.08.01.01 Direct Compensation 1,184,753 1,077,817 7.08.01.02 Benefits 349,393 397,220 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 106,695 95,167 7.08.01.04 Other 71,323 11,570 7.08.02 Taxes, Fees and Contributions 729,251 682,048 7.08.02.01 Federal 539,187 453,227 7.08.02.02 State 131,738 155,742 7.08.02.03 Municipal 58,326 73,079 7.08.03 Value Distributed to Providers of Capital 945,328 877,430 7.08.03.01 Interest 593,765 545,242 7.08.03.02 Rentals 351,563 332,188 7.08.04 Value Distributed to Shareholders 784,433 560,774 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 784,433 560,774 12 Consolidated Quarterly Financial Information /Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 39,228,113 38,008,352 1.01 Current Assets 18,329,165 18,609,735 1.01.01 Cash and Cash Equivalents 6,601,101 8,367,176 1.01.02 Financial Investments - 24,453 1.01.02.01 Financial Investments Measured Fair Value - 24,453 1.01.02.01.02 Marketable Securities - 24,453 1.01.03 Accounts Receivable 3,161,616 2,743,033 1.01.03.01 Trade Accounts Receivable 2,931,351 2,515,666 1.01.03.02 Other Accounts Receivable 230,265 227,367 1.01.04 Inventories 7,454,993 6,381,544 1.01.06 Recoverable Taxes 750,042 907,983 1.01.06.01 Current Recoverable Taxes 750,042 907,983 1.01.07 Prepaid Expenses 230,951 92,279 1.01.08 Other Current Assets 130,462 93,267 1.01.08.01 Noncurrent Assets Held for Sales 21,574 39,133 1.01.08.03 Other 108,888 54,134 1.02 Noncurrent Assets 20,898,948 19,398,617 1.02.01 Long-term Assets 4,690,307 4,334,832 1.02.01.03 Accounts Receivable 779,464 744,834 1.02.01.03.01 Trade Accounts Receivable 95,792 114,899 1.02.01.03.02 Other Accounts Receivable 683,672 629,935 1.02.01.04 Inventories 171,757 172,280 1.02.01.06 Deferred Taxes 860,581 950,757 1.02.01.06.01 Deferred Income and Social Contribution Taxes 860,581 950,757 1.02.01.07 Prepaid Expenses 39,714 49,914 1.02.01.08 Receivables from Related Parties 263,810 172,836 1.02.01.08.01 Receivables from Associated Parties 12,395 683 1.02.01.08.03 Receivables from Controlling Shareholders 20,639 3,404 1.02.01.08.04 Receivables from Other Related Parties 230,776 168,749 1.02.01.09 Other Noncurrent Assets 2,574,981 2,244,211 1.02.01.09.04 Recoverable Taxes 1,662,811 1,429,021 1.02.01.09.05 Restricted Deposits for Legal Proceeding 912,170 815,190 1.02.02 Investments 393,433 309,528 1.02.02.01 Investments in Associates 393,433 309,528 1.02.02.01.01 Investments in Associates 393,433 309,528 1.02.03 Property and Equipment, net 9,396,080 9,053,600 1.02.03.01 Property and Equipment in Use 9,129,051 8,747,479 1.02.03.02 Leased properties 80,317 97,161 1.02.03.03 In Progress 186,712 208,960 1.02.04 Intangible Assets 6,419,128 5,700,657 1.02.04.01 Intangible Assets 6,419,128 5,700,657 1.02.04.01.02 Intangible Assets 6,419,128 5,700,657 13 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 39,228,113 38,008,352 2.01 Current Liabilities 17,284,624 17,012,754 2.01.01 Payroll and Related Charges 1,009,915 796,188 2.01.01.01 Payroll Liabilities 148,258 166,087 2.01.01.02 Social Security Liabilities 861,657 630,101 2.01.02 Trade Accounts Payable 8,261,429 8,547,544 2.01.02.01 Local Trade Accounts Payable 8,160,296 8,406,225 2.01.02.02 Foreign Trade Accounts Payable 101,133 141,319 2.01.03 Taxes and Contributions Payable 733,175 968,462 2.01.03.01 Federal Tax Liabilities 584,204 737,422 2.01.03.01.01 Income and Social Contribution Tax Payable 44,407 166,535 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 388,658 426,589 2.01.03.01.03 Taxes Payable in Installments 151,139 144,298 2.01.03.02 State Tax Liabilities 142,368 226,644 2.01.03.03 Municipal Tax Liabilities 6,603 4,396 2.01.04 Loans and Financing 5,625,151 5,171,418 2.01.04.01 Loans and Financing 3,736,961 3,870,195 2.01.04.01.01 In Local Currency 3,735,965 3,665,660 2.01.04.01.02 In Foreign Currency 996 204,535 2.01.04.02 Debentures 1,849,963 1,244,893 2.01.04.03 Financing by Leasing 38,227 56,330 2.01.05 Other Liabilities 1,651,637 1,507,891 2.01.05.01 Related Parties 317,582 32,621 2.01.05.01.01 Debts with Associated Companies - 9,012 2.01.05.01.03 Debts with Controlling Shareholders 295,269 - 2.01.05.01.04 Debts with Others Related Parties 22,313 23,609 2.01.05.02 Other 1,334,055 1,475,270 2.01.05.02.01 Dividends and Interest on Equity Payable 687 151,835 2.01.05.02.04 Utilities 9,383 22,314 2.01.05.02.05 Rent Payable 64,510 112,439 2.01.05.02.06 Advertisement Payable 62,831 89,050 2.01.05.02.07 Pass-through to Third Parties 414,025 226,008 2.01.05.02.08 Financing Related to Acquisition of Real Estate 31,158 36,161 2.01.05.02.09 Deferred revenue 138,966 114,749 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies 72,015 69,014 2.01.05.02.12 Other Accounts Payable 540,480 653,700 2.01.06 Provisions 3,317 21,251 2.01.06.02 Other Provisions 3,317 21,251 2.01.06.02.02 Provisions for Restructuring 3,317 21,251 14 Consolidated Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2.02 Noncurrent Liabilities 8,142,700 8,283,634 2.02.01 Loans and Financing 3,936,609 4,321,850 2.02.01.01 Loans and Financing 1,603,125 1,524,795 2.02.01.01.01 In Local Currency 1,301,213 1,524,795 2.02.01.01.02 In Foreign Currency 301,912 - 2.02.01.02 Debentures 2,097,207 2,598,544 2.02.01.03 Financing by Leasing 236,277 198,511 2.02.02 Other Liabilities 1,113,301 1,297,773 2.02.02.02 Other 1,113,301 1,297,773 2.02.02.02.03 Taxes Payable by Installments 953,793 1,072,849 2.02.02.02.04 Accounts Payable Related to Acquisition of Companies 53,705 107,790 2.02.02.02.05 Financing related to acquisition of real estate 8,000 12,000 2.02.02.02.06 Pension Plan 6,761 - 2.02.02.02.07 Other Accounts Payable 91,042 105,134 2.02.03 Deferred taxes 1,128,864 1,060,852 2.02.03.01 Income and social taxes, deferred 1,128,864 1,060,852 2.02.04 Provision for Contingencies 1,153,436 1,147,522 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 1,153,436 1,147,522 2.02.04.01.01 Tax Provisions 452,266 674,898 2.02.04.01.02 Social Security and Labor Provisions 468,524 297,464 2.02.04.01.04 Civil Provisions 232,646 175,160 2.02.06 Deferred revenue 810,490 455,637 2.02.06.02 Deferred revenue 810,490 455,637 2.03 Shareholders’ Equity 13,800,789 12,711,964 2.03.01 Paid-in Capital Stock 6,789,085 6,764,300 2.03.02 Capital Reserves 264,842 233,149 2.03.02.04 Granted Options 257,444 225,751 2.03.02.07 Capital Reserve 7,398 7,398 2.03.04 Profit Reserves 2,468,884 2,485,741 2.03.04.01 Legal Reserve 353,433 353,433 2.03.04.05 Retention of Profits Reserve 1,029,567 1,709,083 2.03.04.10 Expansion Reserve 1,134,627 460,557 2.03.04.12 Transactions with non-controlling interest (37,332) 2.03.05 Retained Earnings/ Accumulated Losses 712,822 - 2.03.07 Cumulated Translation Adjustment 164 - 2.03.08 Other Comprehensive Income (519) - 2.03.09 Non-Controlling Interest 3,565,511 3,228,774 15 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Income R$ (in thousands) Code Description Year To Date Current Period 07/01/2014 to 09/30/2014 Year To Date Current Period 01/01/2014 to 09/30/2014 Year To Date Previous Period 07/01/2013 to 09/30/2013 Year To Date Previous Period 01/01/2013 to 09/30/2013 3.01 Net Sales from Goods and/or Services 15,648,672 45,860,212 14,106,849 40,927,646 3.02 Cost of Goods Sold and/or Services Sold (11,621,474) (34,125,163) (10,417,256) (30,196,900) 3.03 Gross Profit 4,027,198 11,735,049 3,689,593 10,730,746 3.04 Operating Income/Expenses (3,092,577) (9,093,862) (2,874,819) (8,871,836) 3.04.01 Selling Costs (2,525,218) (7,431,324) (2,298,827) (6,792,426) 3.04.02 General and Administrative (369,694) (1,038,946) (374,533) (1,142,310) 3.04.05 Other Operating Expenses (224,680) (699,759) (217,032) (965,450) 3.04.05.01 Depreciation/Amortization (206,807) (589,388) (200,968) (591,003) 3.04.05.02 Income Related to Fixed Assets (12,831) (36,492) 7,505 (6,308) 3.04.05.03 Other Operating Expenses (5,042) (73,879) (23,569) (368,139) 3.04.06 Equity Pickup 27,015 76,167 15,573 28,350 3.05 Profit before Net Financial Expenses and Social Contribution Taxes 934,621 2,641,187 814,774 1,858,910 3.06 Net Financial Expenses (377,504) (1,077,663) (311,563) (865,576) 3.06.01 Financial Revenue 158,515 491,466 145,504 416,178 3.06.02 Financial Expenses (536,019) (1,569,129) (457,067) (1,281,754) 3.07 Earnings Before Income and Social Contribution Taxes 557,117 1,563,524 503,211 993,334 3.08 Income and Social Contribution Taxes (167,430) (476,965) (146,679) (284,567) 3.08.01 Current (54,089) (300,229) (135,432) (278,124) 3.08.02 Deferred (113,341) (176,736) (11,247) (6,443) 3.09 Net Income from Continued Operations 389,687 1,086,559 356,532 708,767 3.11 Net Income for the Period 389,687 1,086,559 356,532 708,767 3.11.01 Attributed to Partners of Parent Company 276,177 784,433 282,109 560,774 3.11.02 Attributed to Noncontrolling Shareholders 113,510 302,126 74,423 147,993 3.99 Earnings per Share - (Reais/Share) 3.99.01 Earnings Basic per Share 3.99.01.01 Common 0.98210 2.78951 1.00645 2.00062 3.99.01.02 Preferred 1.08031 3.06846 1.1071 2.20068 3.99.02 Earnings Diluted per Share 3.99.02.01 Common 0.9821 2.78951 1.00645 2.00062 3.99.02.02 Preferred 1.07787 3.06152 1.10215 2.19084 16 Consolidated Quarterly Financial Information / Comprehensive Income for the Period R$ (in thousands) Code Description Year To Date Current Period 07/01/2014 to 09/30/2014 Year To Date Current Period 01/01/2014 to 09/30/2014 Year To Date Previous Period 07/01/2013 to 09/30/2013 Year To Date Previous Period 01/01/2013 to 09/30/2013 4.01 Net Income for the Period 389,687 1,086,559 356,532 708,767 4.02 Other Comprehensive Income (780) (780) - - 4.02.01 Accumulated Translation adjustment 580 580 - - 4.02.02 Defined Benefit Plan (1,360) (1,360) - - 4.03 Comprehensive Income for the Period 388,907 1,085,779 356,532 708,767 4.03.01 Attributed to Controlling Shareholders 275,822 784,078 282,109 560,774 4.03.02 Attributed to Non-Controlling Shareholders 113,085 301,701 74,423 147,993 17 Consolidated Quarterly Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 01/01/2014 to 09/30/2014 Year To Date Previous Period 01/01/2013 to 09/30/2013 6.01 Net Cash Flow Operating Activities 48,110 809,999 6.01.01 Cash Provided by the Operations 3,236,340 2,878,149 6.01.01.01 Net Income for the Period 1,086,559 708,767 6.01.01.02 Deferred Income and Social Contribution Taxes (note 21) 176,736 6,443 6.01.01.03 Results from Disposal of Fixed Assets 36,492 6,308 6.01.01.04 Depreciation/Amortization 667,362 648,175 6.01.01.05 Net Finance Results 847,465 700,274 6.01.01.06 Adjustment to Present Value (1,589) 6,871 6.01.01.07 Equity Pickup (note 13) (76,167) (28,350) 6.01.01.08 Provision for Contingencies (note 23) 118,159 310,076 6.01.01.09 Provision for Disposals and Impairment of Property and Equipment - 2,809 6.01.01.10 Share-based Payment 31,693 29,658 6.01.01.11 Allowance for doubtful accounts 359,216 350,729 6.01.01.13 Provision for Obsolescence/breakage (1,133) (10,055) 6.01.01.15 Deferred revenue (note 25) (24,680) (41,494) 6.01.01.16 Other operation expenses (note 29) 16,045 187,938 6.01.01.17 Pension Plan (note 32) 182 - 6.01.02 Changes in Assets and Liabilities (3,188,230) (2,068,150) 6.01.02.01 Accounts Receivable (478,437) (77,123) 6.01.02.02 Inventories (550,059) (497,140) 6.01.02.03 Recoverable Taxes 53,480 (153,420) 6.01.02.04 Other Assets (203,567) (91,213) 6.01.02.05 Related Parties (96,387) (93,899) 6.01.02.06 Restricted Deposits for Legal Proceeding (70,376) (194,162) 6.01.02.07 Trade Accounts Payable (1,407,477) (548,913) 6.01.02.08 Payroll Charges 213,426 210,249 6.01.02.09 Taxes and Social Contributions Payable (501,648) (184,126) 6.01.02.10 Contingencies (222,533) (43,244) 6.01.02.11 Deferred revenue 201,211 - 6.01.02.12 Other Accounts Payable (150,316) (372,023) 6.01.02.16 Financial Investments 24,453 (23,136) 6.02 Net Cash Flow Investment Activities (868,805) (1,226,159) 6.02.01 Acquisition of Subsidiary - - 6.02.02 Capital Increase/Decrease on Subsidiaries (note 16) (150) - 6.02.03 Acquisition of Property and Equipment (note 15) (897,960) (1,157,971) 6.02.04 Increase Intangible Assets (note 16) (221,822) (139,562) 6.02.05 Sales of Property and Equipment 47,261 71,374 6.02.06 Net cash of Corporate reorganization (Note 13) 203,866 - 6.03 Net Cash Flow Financing Activities (945,831) (1,890,072) 6.03.01 Capital Increase/Decrease 24,785 11,749 6.03.02 Loans Obtained 4,960,259 3,877,056 6.03.03 Payments (note 18) (5,633,787) (5,481,539) 6.03.05 Payment of Dividends (222,456) (234,095) 6.03.06 Acquisition of Subsidiary (note 22) (67,441) (63,243) 6.03.07 Transactions with non-controlling interest (7,191) - 6.04 Exchange rate in Cash and equivalents 451 - 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (1,766,075) (2,306,232) 6.05.01 Cash and Cash Equivalents at the Beginning of Period 8,367,176 7,086,251 6.05.02 Cash and Cash Equivalents at the End of Period 6,601,101 4,780,019 18 Consolidated Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 09/30/2014 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Other comprehensive income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,764,300 233,149 2,485,741 - - 9,483,190 3,228,774 12,711,964 5.03 Restated Opening Balance 6,764,300 233,149 2,485,741 - - 9,483,190 3,228,774 12,711,964 5.04 Capital Transactions with Shareholders 24,785 31,693 300 (71,611) - (14,833) 1,360 (13,473) 5.04.01 Capital Increases 24,785 - 24,785 - 24,785 5.04.03 Granted Options - 29,274 - - - 29,274 - 29,274 5.04.06 Dividends - - 300 (71,611) - (71,311) - (71,311) 5.04.09 Granted Options recognized in subsidiaries - 2,419 - - - 2,419 1,360 3,779 5.05 Total Comprehensive Income - - - 784,433 (355) 784,078 301,701 1,085,779 5.05.01 Net Income for the Period - - - 784,433 - 784,433 302,126 1,086,559 5.05.02 Other Comprehensive Income - (355) (355) (425) (780) 5.05.02.04 Accumulated Translation Adjustment - 164 164 416 580 5.05.02.06 Defined Benefit Plan - (519) (519) (841) (1,360) 5.06 Internal Changes of Shareholders’ Equity - - (17,157) - - (17,157) 33,676 16,519 5.06.04 Gain (Loss) in Equity Interest - - (5,745) - - (5,745) (10,329) (16,074) 5.06.06 Transactions With Non-controlling interest - - (11,412) - - (11,412) 44,005 32,593 5.07 Closing Balance 6,789,085 264,842 2,468,884 712,822 (355) 10,235,278 3,565,511 13,800,789 19 Consolidated Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 09/30/2014 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Other comprehensive income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,710,035 228,459 1,556,231 - - 8,494,725 2,573,226 11,067,951 5.03 Restated Opening Balance 6,710,035 228,459 1,556,231 - - 8,494,725 2,573,226 11,067,951 5.04 Capital Transactions with Shareholders 49,774 (8,367) - (66,260) - (24,853) (98,946) (123,799) 5.04.01 Capital Increases 11,749 - 11,749 - 11,749 5.04.03 Granted Options - 29,658 - - - 29,658 - 29,658 5.04.06 Dividends - - - (66,260) - (66,260) (98,946) (165,206) 5.04.08 Capitalization of reserve 38,025 (38,025) - 5.05 Total Comprehensive Income - - - 560,774 - 560,774 147,993 708,767 5.05.01 Net Income for the Period - - - 560,774 - 560,774 147,993 708,767 5.05.02 Other Comprehensive Income - 5.05.02.04 Cumulated Translation Adjustment - 5.06 Internal Changes of Shareholders’ Equity - - (744) - - (744) 313 (431) 5.06.04 Transactions With Non-controlling Interest - 5.06.05 Gain (Loss) in Equity Interest - - (744) - - (744) 313 (431) 5.07 Closing Balance 6,759,809 220,092 1,555,487 494,514 - 9,029,902 2,622,586 11,652,488 20 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – September 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 01/01/2014 to 09/30/2014 Year To Date Current Period 01/01/2013 to 09/30/2013 7.01 Revenues 50,518,916 45,435,188 7.01.01 Sales of Goods, Products and Services 50,862,198 45,717,075 7.01.02 Other Revenues 15,934 68,842 7.01.04 Allowance for/Reversal of Doubtful Accounts (359,216) (350,729) 7.02 Raw Materials Acquired from Third Parties (39,043,184) (34,595,030) 7.02.01 Costs of Products, Goods and Services Sold (34,867,364) (30,729,890) 7.02.02 Materials, Energy, Outsourced Services and Other (4,175,820) (3,865,140) 7.03 Gross Added Value 11,475,732 10,840,158 7.04 Retention (667,362) (648,175) 7.04.01 Depreciation and Amortization (667,362) (648,175) 7.05 Net Added Value Produced 10,808,370 10,191,983 7.06 Added Value Received in Transfer 574,279 444,528 7.06.01 Equity Pickup 76,167 28,350 7.06.02 Financial Revenue 491,466 416,178 7.06.03 Others 6,646 - 7.07 Total Added Value to Distribute 11,382,649 10,636,511 7.08 Distribution of Added Value 11,382,649 10,636,511 7.08.01 Personnel 4,612,723 4,215,072 7.08.01.01 Direct Compensation 3,337,958 3,055,279 7.08.01.02 Benefits 798,585 780,667 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 298,541 270,787 7.08.01.04 Other 177,639 108,339 7.08.01.04.01 Interest 161,648 108,339 7.08.02 Taxes, Fees and Contributions 3,003,525 3,417,684 7.08.02.01 Federal 1,934,777 2,101,497 7.08.02.02 State 893,569 1,152,184 7.08.02.03 Municipal 175,179 164,003 7.08.03 Value Distributed to Providers of Capital 2,679,842 2,294,988 7.08.03.01 Interest 1,569,129 1,281,754 7.08.03.02 Rentals 1,110,713 1,013,234 7.08.04 Value Distributed to Shareholders 1,086,559 708,767 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 784,433 560,774 7.08.04.04 Noncontrolling Interest in Retained Earnings 302,126 147,993 21 3Q14 Earnings Release São Paulo, Brazil, October 30, 2014 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the third quarter of 2014. The comments refer to the consolidated results of the Group or of its business units. Consolidated EBITDA advances 12.7% due to higher operating efficiency in all business, with EBITDA margin expanding 20 basis points Net income of R$390 million, increasing 9.3% from 3Q13 Net sales grows 10.9% to R$15.6 billion; Organic growth accelerates, with 50 new stores opened in the quarter and 146 in the last 12 months Food Business (Multivarejo + Assaí) EBITDA growth of 8.5%, with EBITDA margin expanding 20 basis points resulting from the growth of Assaí as well as margin expansion of Multivarejo Gross margin reaches 25.1%, 40 basis points above the previous year ; Net income of R$185 million, growth of 4.9% compared to 3Q13. Via Varejo EBITDA Margin improves 130 basis points to 10.0% due to productivity and efficiency initiatives, favorable mix and good performance of the financial services Gross margin of 32.9%, improving 150 basis points; Net income of R$224 million, advancing 21.9% higher than 3Q13. Consolidated Food Businesses Via Varejo (R$ million) 3Q14 3Q13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 Δ Gross Revenue 17,356 15,753 10.2% 8,941 8,481 5.4% 5,964 6,062 -1.6% Net Revenue 15,649 14,107 10.9% 8,253 7,774 6.2% 5,280 5,258 0.4% Gross Profit 4,027 3,690 9.2% 2,071 1,919 7.9% 1,738 1,649 5.4% Gross Margin 25.7% 26.2% -50 bps 25.1% 24.7% 40 bps 32.9% 31.4% 150 bps Total Operating Expenses (2,886) (2,674) 7.9% (1,490) (1,384) 7.7% (1,219) (1,201) 1.5% % of Net Revenue 18.4% 19.0% -60 bps 18.1% 17.8% 30 bps 23.1% 22.8% 30 bps EBITDA 1,168 1,036 12.7% 593 546 8.5% 529 456 16.1% EBITDA Margin 7.5% 7.3% 20 bps 7.2% 7.0% 20 bps 10.0% 8.7% 130 bps Adjusted EBITDA 1,186 1,052 12.7% 608 564 7.7% 544 454 19.9% Adjusted EBITDA Margin 7.6% 7.5% 10 bps 7.4% 7.3% 10 bps 10.3% 8.6% 170 bps Net Financial Revenue (Expenses) (378) (312) 21.2% (171) (132) 29.3% (147) (144) 2.3% % of Net Revenue 2.4% 2.2% 20 bps 2.1% 1.7% 40 bps 2.8% 2.7% 10 bps Company's Net Profit 390 357 9.3% 185 176 4.9% 224 184 21.9% Net Margin 2.5% 2.5% 0 bps 2.2% 2.3% -10 bps 4.3% 3.5% 80 bps (1) Includes results of Cnova: Cnova Brasil + Cdiscount Group. For further details please refer to page 3. (2) Sums and percentages may present discrepancies due to rounding. All margins were calculated as a percentage of net revenues; (3) Includes revenue from the leasing of commercial galleries. Figures for prior periods were reclassified for comparison purposes. (4) Earnings before interest, tax, depreciation and amortization; (5 )Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 22 Sales Performance Net Sales (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Consolidated 15,649 14,107 10.9% 45,860 40,928 12.1% Food Businesses 6.2% 10.6% Multivarejo 6,156 6,176 -0.3% 19,048 18,197 4.7% Assaí 2,097 1,598 31.2% 5,874 4,336 35.5% Non-Food Businesses 17.0% 14.0% Cnova 2,116 1,075 96.9% 4,707 2,882 63.3% Via Varejo 5,297 5,260 0.7% 16,270 15,523 4.8% Net 'Same-Store' Sales 3Q14 9M14 Consolidated 3.0% 6.5% By category Food 2.3% 5.3% Non-Food 3.6% 7.5% By business Multivarejo + Assaí 0.6% 4.5% Cnova 22.8% 33.3% Via Varejo 0.2% 3.6% ( 1) Excludes revenue from intercompany transactions; (2) Pão de Açúcar and Extra banners, including revenue from the leasing of commercial galleries. Figures for prior periods were reclassified for comparison purposes. (3) Cnova: Cnova Brasil + Cdiscount Group. For Cdiscount, there was consolidation of sales in August and September only. Includes revenue from commissions in the marketplace, not considering merchandise volume; (4) Includes revenue from intercompany transactions; (5) Includes the food categories of Multivarejo and Assaí and excludes the non-food categories of Multivarejo; (6) Includes the non-food categories of Multivarejo, Cnova and Via Varejo. Sales Performance – Consolidated The multiformat structure, intra-group synergies and multi-channel initiatives have allowed the GPA to provide sales growth despite a more challenging scenario. In the Food segment, there was an increase of 6.2% and in the Non-Food which comprises Via Varejo and e-commerce there was a 17.0% growth. Net sales amounted to R$15.7 billion, increasing 10.9%, driven by the 146 new stores opened in the last 12 months and the same-store sales growth of 3.0%. Excluding the effect of Cdiscount consolidation, for comparison purpose, total net sales would have grown by 5.7% in 3Q14. The quarter was impacted by the strong comparison base in 3Q13 which posted same store sales growth of 11.8% and by macroeconomic scenario, which mainly affected the performance of non-food categories. The Company accelerated its organic growth in the quarter, mainly in the Assaí, Pão de Açúcar and convenience stores formats. In the quarter were inaugurated 50 new stores, bringing to 96 the total number of new stores opened in the year to date. 23 ü Food: same-store sales growth of 2.3%, positively impacted by meat, poutry and beverage categories.,The strong comparison base in the previous year of 9.5% impacted the quarter performance; ü Non-food: same-store sales increased 3.6%. The highlights were the smartphones and white line categories, which improved along the last months of the quarter. The period was negatively affected by the anticipation of television sales in June due to World Cup . Additionally, it is important to highlight the strong comparison base of non-food category that posted 13.5% growth in the same quarter of the previous year. Food Businesses (Multivarejo + Assaí) ü Net sales grew 6.2%, with 35 new stores opened in the period, of which 33 were convenience stores (33 Minimercado Extra and 2 Minuto Pão de Açúcar) and 2 were Assaí stores. On a same-store basis, sales growth was 0.6%, mainly impacted by durable goods sales at hypermarkets; ü At Multivarejo , the best-performing banners in the quarter were Pão de Açúcar and Minimercado Extra, continuing the trend observed in recent quarters. Private-label brands continued to register robust growth and maintained their contribution to sales at over 10%; ü Assaí maintained its trend of strong gross sales growth (31.2%), driven by solid same-store sales performance and the significant contribution from new store openings. Two new stores were opened in the quarter, one of which was in a new state, bringing the total number of stores in the banner to 80 and expanding the banner's footprint to 50% of the country's states. A total of 11 stores were opened in the last 12 months. Assaí plans to accelerate its pace of expansion over the coming quarters. The new store openings will be concentrated in the Northeast, a region that already has 13 stores (over 15% of total stores). Via Varejo ü Net sales amounted to R$5.3 billion, increasing by 0.7% and by 0.2% on a same-store basis. Excluding the impact from the 32 stores closed in 2Q14 to comply with Brazil’s antitrust authority CADE, net sales growth on a total-store basis would be 2.3%; ü Sales were impacted by the negative performance in July due to the shorter business hours at stores during the World Cup and by the slowdown in consumption in the weeks following the event; ü Note that sales gradually recovered in August and especially in September, led by the smartphone and white line categories; ü A total of 15 new stores were opened in the quarter, of which 11 were under the Casas Bahia banner and 4 under the Ponto Frio banner. Twenty-nine new stores were opened in the year to date and 55 were opened in the last 12 months. Cnova As announced on July 24, the corporate reorganization required for the implementation of the e-commerce Business Combination (Cnova) was completed. Cnova is indirectly owned by CBD, Via Varejo and certain founding shareholders of Nova Pontocom, which hold participation of 53.5%. The following tables reflect the operation of Cnova in the third quarter of 2013 and 2014. It is important to mention that these figures differ from the table on page 1, which reflects the GPA vision: consolidation of Cdiscount into Cnova in August and September of 2014. ü The e-commerce segment, Cnova, is formed by the operations of Cnova Brasil and Cdiscount in France, including its specialized websites and international websites. 24 (1) GMV: Gross Merchandise Volume TTC (business volume, including direct sales, merchandise volume in the marketplace and other revenues, after returns, including taxes); (2) Proforma includes all the international websites of Cdiscount to reflect in advance the consolidation to be carried out in the fourth quarter of 2014; (3) Active customers at the end of September who made at least 1 purchase in the last 12 months; (4) Total orders placed by customers prior to cancelation due to fraud, payment incidents and cut-off; (5) Share of sales in the marketplace through the website www.cdiscount.com; (6) Share of sales in the marketplace through the website www.extra.com.br. 25 Operating Performance Consolidated (*) (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Gross Revenue 17,356 15,753 10.2% 50,862 45,717 11.3% Net Revenue 15,649 14,107 10.9% 45,860 40,928 12.1% Gross Profit 4,027 3,690 9.2% 11,735 10,731 9.4% Gross Margin 25.7% 26.2% -50 bps 25.6% 26.2% -60 bps Selling Expenses (2,525) (2,299) 9.8% (7,431) (6,792) 9.4% General and Administrative Expenses (370) (375) -1.3% (1,039) (1,142) -9.0% Equity Income 27 16 73.5% 76 28 168.7% Other Operating Revenue (Expenses) (18) (16) 11.3% (110) (374) -70.5% Total Operating Expenses (2,886) (2,674) 7.9% (8,504) (8,281) 2.7% % of Net Revenue 18.4% 19.0% -60 bps 18.5% 20.2% -170 bps Depreciation (Logistic) 27 21 -31.1% 77 57 -34.8% EBITDA 1,168 1,036 12.7% 3,308 2,507 31.9% EBITDA Margin 7.5% 7.3% 20 bps 7.2% 6.1% 110 bps Adjusted EBITDA 1,186 1,052 12.7% 3,418 2,882 18.6% Adjusted EBITDA Margin 7.6% 7.5% 10 bps 7.5% 7.0% 50 bps (1) Includes leasing revenue from commercial galleries. Prior periods have been reclassified for comparative purposes; (2) EBITDA adjusted by Other Operating Income and Expenses to eliminate nonrecurring income and expenses. The Company’s gross margin in the quarter contracted by 50 basis points, reflecting the higher contribution from Assaí and Cnova (*). Selling, general and administrative expenses as a percentage of net revenue fell 50 basis points, from 19.0% in 3Q13 to 18.5% in 3Q14, reflecting the efficiency gains and greater discipline in controlling expenses. EBITDA amounted to R$1.168 billion, increasing 12.7% from 3Q13, with EBITDA margin expanding 20 basis points. EBITDA adjusted by the line Other Operating Income and Expenses came to R$1.186 billion, with margin of 7.6%, driven by margin gains at Via Varejo, Multivarejo and Assaí. In 9M14, EBITDA stood at R$3.308 billion, with EBITDA margin of 7.2%. EBITDA adjusted by the line Other Operating Income and Expenses came to R$3.418 billion, growing 18.6%, with margin expansion of 50 basis points. (*) As mentioned on page 3, the reorganization required for implementing the Combination of the E-Commerce Businesses (Cnova) was concluded on July 24. Therefore, the consolidation of Cdiscount into GPA corresponds only to the months of August and September 2014. All tables and commentary below include results of Cnova Consolidated, except where indicated. 26 Multivarejo (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Gross Revenue 6,675 6,743 -1.0% 20,671 19,951 3.6% Net Revenue 6,156 6,176 -0.3% 19,048 18,197 4.7% Gross Profit 1,779 1,698 4.8% 5,319 5,058 5.1% Gross Margin 28.9% 27.5% 140 bps 27.9% 27.8% 10 bps Selling Expenses (1,111) (1,025) 8.4% (3,340) (3,067) 8.9% General and Administrative Expenses (163) (183) -10.6% (467) (562) -17.0% Equity Income 20 10 100.1% 55 20 175.8% Other Operating Revenue (Expenses) (15) (18) -16.5% (106) (302) -64.7% Total Operating Expenses (1,268) (1,215) 4.4% (3,858) (3,911) -1.3% % of Net Revenue 20.6% 19.7% 90 bps 20.3% 21.5% -120 bps Depreciation (Logistic) 12 11 -7.0% 34 32 -9.1% EBITDA 522 494 5.7% 1,495 1,179 26.8% EBITDA Margin 8.5% 8.0% 50 bps 7.9% 6.5% 140 bps Adjusted EBITDA 537 512 4.9% 1,602 1,481 8.2% Adjusted EBITDA Margin 8.7% 8.3% 40 bps 8.4% 8.1% 30 bps Includes leasing revenue from commercial galleries. Prior periods have been reclassified for comparative purposes; EBITDA adjusted by the line Other Operating Income and Expenses to eliminate nonrecurring income and expenses. Commercial initiatives focused on price competitiveness remained a part of the strategy at Multivarejo in 3Q14. Among the factors that contributed to the gross margin expansion of 140 basis points include: (i) revenue growth at leasing of commercial galleries; (ii) increased participation of formats that operates with higher-margin (i.e. Pão de Açúcar and Minimercado Extra) in the sales mix of Multivarejo; and (iii) lower share of non-food categories in total sales, reflecting the macroeconomic scenario. Selling, general and administrative expenses came to R$1.274 billion, growing by 5.5% compared to 3Q13, which is below the rate of inflation in the last 12 months. For yet another quarter, the disciplined control of corporate and operating expenses supported continued reinvestment in price competitiveness, as mentioned above. EBITDA amounted to R$522 million, with EBITDA margin expanding 50 basis points compared to 3Q13. EBITDA adjusted by the line Other Operating Income and Expenses came to R$537 million, with adjusted EBITDA margin expanding 40 basis points. In 9M14, EBITDA amounted to R$1.495 billion, with EBITDA margin of 7.9%. Adjusted for the line Other Operating Income and Expenses, EBITDA amounted to R$1.602 billion, increasing 8.2% on the prior-year period to outpace revenue growth in the period. Adjusted EBITDA margin improved by 30 basis points from 9M13. 27 Assaí (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Gross Revenue 2,266 1,738 30.4% 6,336 4,723 34.2% Net Revenue 2,097 1,598 31.2% 5,874 4,336 35.5% Gross Profit 291 221 31.7% 804 597 34.8% Gross Margin 13.9% 13.8% 10 bps 13.7% 13.8% -10 bps Selling Expenses (194) (148) 31.1% (549) (407) 34.8% General and Administrative Expenses (27) (21) 30.4% (67) (54) 25.2% Other Operating Revenue (Expenses) (0) (0) N/A (0) 1 - Total Operating Expenses (222) (169) 30.9% (616) (460) 34.0% % of Net Revenue 10.6% 10.6% 0 bps 10.5% 10.6% -10 bps Depreciation (Logistic) 1 0 N/A 2 0 N/A EBITDA 71 52 35.4% 190 137 38.5% EBITDA Margin 3.4% 3.3% 10 bps 3.2% 3.2% 0 bps Adjusted EBITDA 71 52 35.4% 190 136 39.7% Adjusted EBITDA Margin 3.4% 3.3% 10 bps 3.2% 3.1% 10 bps (1) EBITDA adjusted by the line Other Operating Income and Expenses to eliminate nonrecurring income and expenses. Assaí maintained its pace of sales growth in the quarter, with net sales revenue advancing 31.2% to R$2.097 billion. This performance is explained by the result of the performance of the new stores which have exceeded expectations and the consistent same-store growth registered by the banner. A total of 11 stores were opened in the last 12 months. This quarter, Assaí reached a total of 80 stores and expanded its footprint to 50% of Brazilian states. The expansion plan will be intensified over the coming quarters. Despite the significant expansion in stores, expenses as a ratio of net sales revenue have remained in line with last year. As a result, EBITDA reached R$71 million in the quarter, or 35.4% more than in 3Q13, and outpaced revenue growth in the period. EBITDA margin was 3.4%, expanding by 10 basis points from 3Q13. In 9M14, EBITDA came to R$190 million, increasing 38.5% from 9M13. Adjusted for Other Operating Income and Expenses, EBITDA amounted to R$190 billion, increasing 39.7% on the prior-year period to outpace revenue growth in the period. Adjusted EBITDA margin improved by 10 basis points compared to 9M13. 28 Via Varejo (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Gross Revenue 5,964 6,062 -1.6% 18,474 17,820 3.7% Net Revenue 5,280 5,258 0.4% 16,230 15,513 4.6% Gross Profit 1,738 1,649 5.4% 5,143 4,802 7.1% Gross Margin 32.9% 31.4% 150 bps 31.7% 31.0% 70 bps Selling Expenses (1,089) (1,088) 0.1% (3,280) (3,207) 2.3% General and Administrative Expenses (124) (120) 3.2% (376) (413) -9.0% Equity Income 8 6 50.6% 23 8 168.7% Other Operating Revenue (Expenses) (15) 2 - (15) (76) -80.1% Total Operating Expenses (1,219) (1,201) 1.5% (3,649) (3,689) -1.1% % of Net Revenue 23.1% 22.8% 30 bps 22.5% 23.8% -130 bps Depreciation (Logistic) 11 7 -49.5% 31 19 -64.4% EBITDA 529 456 16.1% 1,526 1,133 34.7% EBITDA Margin 10.0% 8.7% 130 bps 9.4% 7.3% 210 bps Adjusted EBITDA 544 454 19.9% 1,541 1,209 27.5% Adjusted EBITDA Margin 10.3% 8.6% 170 bps 9.5% 7.8% 170 bps Some numbers presented in this release differ from those in the Via Varejo release due to effects of intercompany transactions. EBITDA adjusted by the line Other Operating Income and Expenses to eliminate nonrecurring income and expenses. Gross margin expanded by 150 basis points, which is basically explained by (i) the ongoing productivity initiatives, such as capturing efficiency gains in logistics and assembly; (ii) the good performance of financial services and other services; and (iii) the favorable product mix, led by smartphones. The plan to capture efficiency gains in expenses continued to be implemented in various areas of the company during the quarter. The highlights were the improvements in delivery logistics, higher efficiency gains in store processes and the streamlining of general expenses. These gains helped keep the increase in selling, general and administrative expenses in line with net sales revenue, mitigating the effects of higher costs driven by inflation. As a result, EBITDA amounted to R$529 million in the quarter, increasing 16.1% from 3Q13. Adjusted for the line Other Operating Income and Expenses, EBITDA amounted to R$544 million, increasing 19.9% on 3Q13, with this figure more accurately reflecting the Company's operating performance. Adjusted EBITDA margin stood at 10.3% in the quarter, expanding 170 basis points. In 9M14, adjusted EBITDA amounted to R$1.541 billion, increasing 27.5% compared to 9M13. Adjusted EBITDA margin stood at 9.5%, expanding 170 basis points from 9M13. 29 Indebtedness Consolidated (R$ million) Short Term Debt Loans and Financing (1,149) (1,124) Debentures (1,850) (1,104) Long Term Debt Loans and Financing (1,719) (1,724) Debentures (2,097) (2,897) Total Gross Debt Cash and Financial investments Net Cash (Debt) EBITDA Net Debt / EBITDA 0.05x 0.53x Payment Book - Short Term (2,627) (2,521) Payment Book - Long Term (120) (120) Net Debt with payment book Net Debt with Payment Book / EBITDA 0.64x 1.22x EBITDA in the last 12 months. Net debt stood at R$214 million at the end of September of 2014, decreasing by R$1.832 billion from a year earlier. The reduction in net debt volume is explained by the higher cash generation in the period and improvement in working capital, as well the cash inflow of the public offering by Via Varejo . As a result, the Net Debt/EBITDA ratio decreased from 0.53x to 0.05x, in line with the level of the previous quarter. Net debt, including Via Varejo’s payment book operation, stood at R$2.961 billion, decreasing R$1.726 billion from September 2013. The ratio of Net Debt with payment book/EBITDA stood at 0.64x at the end of 3Q14. 30 Financial Result Consolidated (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Financial Revenue 159 146 8.9% 491 416 18.1% Financial Expenses (536) (457) 17.3% (1,569) (1,282) 22.4% Net Financial Revenue (Expenses) 21.2% 24.5% % of Net Revenue 2.4% 2.2% 20 bps 2.3% 2.1% 20 bps Charges on Net Bank Debt (84) (61) 38.9% (192) (170) 12.7% Cost of Discount of Receivables of Payment Book (86) (68) 26.1% (251) (192) 30.8% Cost of Sale of Receivables of Credit Card (171) (157) 8.9% (536) (417) 28.5% Restatement of Other Assets and Liabilities (36) (25) 41.7% (100) (87) 14.7% Net Financial Revenue (Expenses) 21.2% 24.5% . . The net financial result was an expense of R$378 million, increasing 21.2% from 3Q13, though lagging the cumulative increase of 29% in the interest rate (CDI) in the period. As a ratio of net revenue, the net financial expense increased from 2.2% in 3Q13 to 2.4% in 3Q14. The main variations in net financial (income) expenses were: · Increase of R$ 23 million in bank debt charges, primarily due to the higher interest rate (CDI), which was partially offset by the higher yields earned on the cash in the period; · Increase of R$18 million in the cost of discount of receivables from payment books, which rose 26.1%, lagging the increase in the CDI rate. As a ratio of net revenue, this cost remained at 0.5% compared to 3Q13 ; · Growth of R$14 million in the cost of sale of credit card receivables, with variation of 8.9%, significantly below the increase in the interest rate due to the lower frequency of sales receivable. Sales of receivables volume (cards and payment books) amounted to R$8.3 billion in the period. 31 Net Income Consolidated (R$ million) 3Q14 3Q13 Δ% 9M14 9M13 Δ% EBITDA 12.7% 31.9% Depreciation (Logistic) (27) (21) 31.1% (77) (57) 34.8% Depreciation and Amortization (207) (201) 2.9% (589) (591) -0.3% Net Financial Revenue (Expenses) (378) (312) 21.2% (1,078) (866) 24.5% Income Before Income Tax 557 503 10.7% 1,564 993 57.4% Income Tax (167) (147) 14.1% (477) (285) 67.6% Company's net income 9.3% 53.3% Net Margin 2.5% 2.5% 0 bps 2.4% 1.7% 70 bps Net Income - Controlling Shareholders -2.1% 39.9% Net Margin - Controllings Shareholders 1.8% 2.0% -20 bps 1.7% 1.4% 30 bps Total Nonrecurring 11.3% -70.5% Income Tax from Nonrecurring 12 5 134.9% 32 106 -70.0% Adjusted Net Income 7.6% 19.2% Adjusted Net Margin 2.5% 2.6% -10 bps 2.5% 2.4% 10 bps N et Income adjusted by Other Operating Income and Expenses, thus eliminating non-recurring income and expenses as well as the respective effects of income tax The Company net income amounted to R$390 million, growing 9.3% on the prior-year period, with net margin of 2.5%. The net income was driven mainly by the higher profitability at Assaí, Multivarejo and Via Varejo. The net income adjusted by Other Operating Income and Expenses totaled R$ 396 million. Net income attributable to controlling shareholders decreased 2.1% in the period, reflecting the change in the equity interest in Via Varejo, from 52.4% in 3Q13 to 43.3% in 3Q14. In 9M14 net income totaled R$ 1.087 billion, with a margin of 2.4%. Adjusted for Other Operating Income and Expenses, net income totaled R $ 1.165 billion, an increase of 19.2% compared to 9M13. . 32 Simplified Cash Flow Statement Consolidated (R$ million) 3Q14 3Q13 9M14 9M13 Cash Balance at beginning of period Cash Flow from operating activities 48 EBITDA 1,168 1,036 3,308 2,507 Cost of Sale of Receivables (257) (226) (786) (608) Working Capital (382) (539) (2,436) (1,123) Assets and Liabilities Variation 240 (64) (37) 35 Cash flow from investment activities Net Investment 590 715 29 (68) Aquisition and Others (898) (1,166) (898) (1,158) Change on net cash after investments Cash Flow from financing activities Dividends payments and others (36) (33) (222) (234) Net Proceeds 819 20 (723) (1,656) Change on net cash Cash Balance at end of period Net debt The cash balance in the end of 3Q14 was R$6.601 billion, growth of R$ 1.245 billion compared to the beginning of the quarter, arising mainly due to the following factors: (i) Increase in cash generation from higher operating efficiency of the business; (ii) Improvement of 3 days in working capital (iii) Inflow of approximately R$900 million due to issuance Debentures in the quarter. In days of COGS 33 Capital Expenditure Consolidated Food Businesses Via Varejo (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 ” New stores and land acquisition 132 169 -21.8% 354 570 -37.9% 104 155 -32.9% 29 14 101.1% Store renovations and conversions 88 120 -27.0% 218 359 -39.2% 53 81 -34.4% 36 40 -9.7% Infrastructure and Others 297 149 99.4% 539 351 53.4% 177 85 107.0% 79 38 107.4% Non-cash Effect Financing Assets 15 32 -52.6% 9 17 -47.6% 15 32 -52.6% - - - Total 13.1% -13.7% -1.1% 93 56.0% The Group’s investments amounted to R$532 million in the quarter. Multivarejo and Assaí accounted for 66% of total investment, followed by Via Varejo with 27%. In the third quarter, the Group opened 50 new stores: 31 Minimercado Extra, 2 Minuto Pão de Açúcar, 2 Assaí, 11 Casas Bahia and 4 Pontofrio. In the year to September, the Group opened 52 Minimercado Extra, 3 Minuto Pão de Açúcar, 1 Pão de Açúcar, 3 Extra Hiper, 5 Assaí, 25 Casas Bahia and 4 Pontofrio, as well as 3 drugstores, for a total of 96 store openings. During the year, the greater discipline exercised in allocating investments to new stores and renovations is explained by the better negotiations for new store openings and the review of construction methods, as well as other initiatives that optimized CAPEX per square meter. For the coming quarters, the Company will continue to focus on organic growth, with acceleration in the pace of store openings compared to prior quarters. Dividends The meeting of the Board of Directors held on October 30, 2014 approved the distribution of interim dividends based on the net income recorded on the balance sheet of September 30, 2014, in the amount of R$35.8 million, which corresponds to R$0.14 per preferred share and R$0.127272 per common share. Shareholders of record on November 10, 2014 will be entitled to the payment. As of November 11, 2014, the shares will trade ex-dividends. Payment will be effected on November 21, 2014. 34 Appendix I - Definitions used in this document Company’s Business Units: The Company’s business is divided into four units - food retail, cash and carry, electronics and home appliance retail (brick and mortar) and e-commerce – grouped as follows Same-store sales: The basis for calculating same-store sales is defined by the sales registered in stores open for at least 12 consecutive months. Acquisitions in their first 12 months of operation are not included in the same-store calculation base. Growth and changes: The growth and changes presented in this document refer to variations in comparison with the same period of the previous year, except where stated otherwise. EBITDA: As of 4Q12, the results of Equity Income and Other Operating Income (Expenses) were included together with Total Operating Expenses in the calculation of EBITDA. This means that the calculation of EBITDA complies with Instruction 527 issued by the Securities and Exchange Commission of Brazil (CVM) on October 4, 2012. As from 1Q13, the depreciation recognized in the cost of goods sold, which essentially consists of the depreciation of distribution centers, began to be specified in the calculation of EBITDA. Adjusted EBITDA: Measure of profitability calculated by excluding Other Operating Income and Expenses from EBITDA. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. Adjusted net income: Measure of profitability calculated as net income excluding Other Operating Income and Expenses and discounting the effects from Income and Social Contribution Taxes. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. 35 BALANCE SHEET ASSETS Consolidated Food Businesses (R$ million) Current Assets Cash and Marketable Securities 6,601 5,379 4,803 2,884 2,307 2,492 Accounts Receivable 2,931 2,497 2,365 147 158 207 Credit Cards 317 273 235 47 58 108 Payment book 2,208 2,259 2,149 - - - Sales Vouchers and Others 571 174 200 85 79 84 Allowance for Doubtful Accounts (325) (231) (233) (1) (1) (0) Resulting from Commercial Agreements 160 22 15 15 22 15 Inventories 7,455 6,464 6,252 3,569 3,468 3,158 Recoverable Taxes 750 760 976 146 174 273 Noncurrent Assets for Sale 22 26 52 8 8 25 Expenses in Advance and Other Accounts Receivables 570 544 401 245 292 180 Noncurrent Assets Long-Term Assets 4,690 4,549 4,741 2,531 2,483 2,852 Accounts Receivables 96 97 113 - - - Payment Book 105 106 107 - - - Others - - 16 - - - Allowance for Doubtful Accounts (9) (9) (9) - - - Inventories 172 172 172 172 172 172 Recoverable Taxes 1,663 1,583 1,244 386 371 292 Financial Instruments - - 362 - - 362 Deferred Income Tax and Social Contribution 861 870 1,025 339 351 379 Amounts Receivable from Related Parties 264 204 200 445 395 308 Judicial Deposits 912 883 998 522 528 732 Expenses in Advance and Others 723 738 626 667 666 606 Investments 393 359 390 339 243 290 Property and Equipment 9,396 9,187 8,660 8,028 7,913 7,589 Intangible Assets 6,419 5,699 4,936 4,766 4,735 4,786 TOTAL ASSETS LIABILITIES Consolidated Food Businesses Current Liabilities Suppliers 8,261 6,753 5,682 2,910 2,936 2,638 Loans and Financing 1,149 1,054 1,124 1,052 997 1,028 Payment Book (CDCI) 2,627 2,624 2,521 - - - Debentures 1,850 1,380 1,104 1,031 962 1,089 Payroll and Related Charges 1,010 850 939 500 412 496 Taxes and Social Contribution Payable 733 769 744 222 326 307 Dividends Proposed 1 1 100 1 1 1 Financing for Purchase of Fixed Assets 31 46 54 31 46 54 Rents 65 66 50 65 66 50 Acquisition of Companies 72 72 68 72 72 68 Debt with Related Parties 318 23 35 363 395 426 Advertisement 63 71 69 24 32 34 Provision for Restructuring 3 4 1 3 4 1 Tax Payments - Advanced Revenue 139 141 83 34 35 7 Others 964 741 660 148 215 253 Long-Term Liabilities Loans and Financing 1,719 1,673 1,724 1,550 1,517 1,621 Payment Book (CDCI) 120 122 120 - - - Debentures 2,097 1,600 2,897 2,097 1,200 2,098 Financing for Purchase of Assets 8 8 - 8 8 - Acquisition of Companies 54 118 106 54 118 106 Related Parties - (0) - Deferred Income Tax and Social Contribution 1,129 1,042 1,090 1,127 1,039 1,086 Tax Installments 954 974 1,091 915 936 1,051 Provision for Contingencies 1,153 1,346 1,101 580 831 885 Advanced Revenue 810 483 430 111 108 45 Others 98 85 129 91 85 127 Shareholders' Equity Capital 6,789 6,786 6,760 5,062 5,059 4,983 Capital Reserves 265 257 220 265 257 220 Profit Reserves 3,181 2,952 2,050 3,181 2,952 2,050 Minority Interest 3,566 3,418 2,623 1,165 1,171 1,126 TOTAL LIABILITIES 36 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo R$ - Million 3Q14 3Q13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 Δ Gross Revenue 10.2% 5.4% -1.0% 30.4% -1.6% Net Revenue 10.9% 6.2% -0.3% 31.2% 0.4% Cost of Goods Sold 11.5% 5.6% -2.3% 31.1% -1.9% Depreciation (Logistic) (27) (21) 31.1% (12) (11) 12.9% (12) (11) 7.0% (1) (0) N/A (11) (7) 49.5% Gross Profit 9.2% 7.9% 4.8% 31.7% 5.4% Selling Expenses (2,525) (2,299) 9.8% (1,305) (1,173) 11.3% (1,111) (1,025) 8.4% (194) (148) 31.1% (1,089) (1,088) 0.1% General and Administrative Expenses (370) (375) -1.3% (190) (203) -6.4% (163) (183) -10.6% (27) (21) 30.4% (124) (120) 3.2% Equity Income 27 16 73.5% 20 10 100.1% 20 10 100.1% - - - 8 6 50.6% Other Operating Revenue (Expenses) (18) (16) 11.3% (15) (18) -17.0% (15) (18) -16.5% (0) (0) N/A (15) 2 - Total Operating Expenses 7.9% 7.7% 4.4% 30.9% 1.5% Depreciation and Amortization (207) (201) 2.9% (157) (170) -7.2% (138) (155) -11.3% (20) (14) 37.5% (35) (30) 16.7% Earnings before interest and Taxes - EBIT 14.7% 15.6% 13.7% 50 38 33.0% 15.5% Financial Revenue 159 146 8.9% 73 90 -18.2% 69 84 -18.1% 4 5 -19.3% 99 62 60.9% Financial Expenses (536) (457) 17.3% (244) (222) 10.1% (225) (210) 7.2% (19) (12) 61.1% (247) (206) 19.9% Net Financial Revenue (Expenses) 21.2% 29.3% 24.2% 121.6% 2.3% Income Before Income Tax 10.7% 7.9% 7.2% 35 31 13.1% 22.4% Income Tax (167) (147) 14.1% (67) (58) 17.3% (55) (47) 17.2% (12) (10) 17.6% (112) (90) 23.6% Net Income - Company 9.3% 4.9% 4.1% 22 20 10.7% 21.9% Minority Interest - Noncontrolling 74 52.5% -57.3% -57.3% - - - 88 45.1% Net Income - Controlling Shareholders -2.1% 0.9% -0.3% 22 20 10.7% 97 97 0.8% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 12.7% 8.5% 5.7% 71 52 35.4% 16.1% Adjusted EBITDA 12.7% 7.7% 4.9% 71 52 35.4% 19.9% % of Net Revenue Consolidated Food Businesses Multivarejo Assaí Via Varejo 3Q14 3Q13 3Q14 3Q13 3Q14 3Q13 3Q14 3Q13 3Q14 3Q13 Gross Profit 25.7% 26.2% 25.1% 24.7% 28.9% 27.5% 13.9% 13.8% 32.9% 31.4% Selling Expenses 16.1% 16.3% 15.8% 15.1% 18.0% 16.6% 9.3% 9.3% 20.6% 20.7% General and Administrative Expenses 2.4% 2.7% 2.3% 2.6% 2.7% 3.0% 1.3% 1.3% 2.4% 2.3% Equity Income 0.2% 0.1% 0.2% 0.1% 0.3% 0.2% 0.0% 0.0% 0.2% 0.1% Other Operating Revenue (Expenses) 0.1% 0.1% 0.2% 0.2% 0.2% 0.3% 0.0% 0.0% 0.3% 0.0% Total Operating Expenses 18.4% 19.0% 18.1% 17.8% 20.6% 19.7% 10.6% 10.6% 23.1% 22.8% Depreciation and Amortization 1.3% 1.4% 1.9% 2.2% 2.2% 2.5% 0.9% 0.9% 0.7% 0.6% EBIT 6.0% 5.8% 5.1% 4.7% 6.1% 5.3% 2.4% 2.3% 9.2% 8.0% Net Financial Revenue (Expenses) 2.4% 2.2% 2.1% 1.7% 2.5% 2.0% 0.7% 0.4% 2.8% 2.7% Income Before Income Tax 3.6% 3.6% 3.1% 3.0% 3.5% 3.3% 1.7% 1.9% 6.4% 5.2% Income Tax 1.1% 1.0% 0.8% 0.7% 0.9% 0.8% 0.6% 0.7% 2.1% 1.7% Net Income - Company 2.5% 2.5% 2.2% 2.3% 2.6% 2.5% 1.1% 1.3% 4.3% 3.5% Minority Interest - noncontrolling 0.7% 0.5% 0.1% 0.2% 0.1% 0.2% 0.0% 0.0% 2.4% 1.7% Net Income - Controlling Shareholders 1.8% 2.0% 2.3% 2.4% 2.7% 2.7% 1.1% 1.3% 1.8% 1.8% EBITDA 7.5% 7.3% 7.2% 7.0% 8.5% 8.0% 3.4% 3.3% 10.0% 8.7% Adjusted EBITDA 7.6% 7.5% 7.4% 7.3% 8.7% 8.3% 3.4% 3.3% 10.3% 8.6% (1) Includes revenue from the leasing of commercial galleries. Figures for prior periods were reclassified for comparison purposes. (2)Net Income after noncontrolling shareholders (3) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 37 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo R$ - Million 9M14 9M13 Δ 9M14 9M13 Δ 9M14 9M13 Δ 9M14 9M13 Δ 9M14 9M13 Δ Gross Revenue 11.3% 9.5% 3.6% 34.2% 3.7% Net Revenue 12.1% 10.6% 4.7% 35.5% 4.6% Cost of Goods Sold 13.0% 11.4% 4.5% 35.6% 3.4% Depreciation (Logistic) (77) (57) 34.8% (36) (32) 14.1% (34) (32) 9.1% (2) (0) N/A (31) (19) 64.4% Gross Profit 9.4% 8.3% 5.1% 34.8% 7.1% Selling Expenses (7,431) (6,792) 9.4% (3,888) (3,474) 11.9% (3,340) (3,067) 8.9% (549) (407) 34.8% (3,280) (3,207) 2.3% General and Administrative Expenses (1,039) (1,142) -9.0% (534) (616) -13.3% (467) (562) -17.0% (67) (54) 25.2% (376) (413) -9.0% Equity Income 76 28 168.7% 55 20 175.8% 55 20 175.8% - - - 23 8 168.7% Other Operating Revenue (Expenses) -70.5% -64.5% -64.7% 1 - -80.1% Total Operating Expenses 2.7% 2.4% -1.3% 34.0% -1.1% Depreciation and Amortization (589) (591) -0.3% (466) (491) -5.1% (409) (451) -9.4% (57) (40) 42.7% (103) (96) 7.4% Earnings before interest and Taxes - EBIT 42.1% 49.1% 51.0% 97 35.1% 36.7% Financial Revenue 491 416 18.1% 255 267 -4.3% 243 250 -3.0% 13 17 -22.7% 269 164 63.8% Financial Expenses (1,569) (1,282) 22.4% (701) (636) 10.1% (647) (605) 7.1% (53) (32) 68.1% (743) (569) 30.6% Net Financial Revenue (Expenses) (1,078) (866) 24.5% (445) (370) 20.5% (405) (355) 14.2% (41) (15) 166.8% (474) (405) 17.1% Income Before Income Tax 57.4% 74.0% 89.2% 90 82 10.6% 49.6% Income Tax (477) (285) 67.6% (199) (90) 120.3% (168) (62) 171.0% (31) (28) 10.0% (310) (208) 49.1% Net Income - Company 53.3% 61.5% 71.1% 59 53 10.9% 49.9% Minority Interest - Noncontrolling 302 148 104.2% (22) (36) -38.4% (22) (36) -38.4% - - - 344 193 78.4% Net Income - Controlling Shareholders 39.9% 51.8% 58.6% 59 53 10.9% 24.0% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 31.9% 28.0% 26.8% 38.5% 34.7% Adjusted EBITDA 18.6% 10.8% 8.2% 39.7% 27.5% % Net Sales Revenue Consolidated Food Businesses Multivarejo Assaí Via Varejo 9M14 9M13 9M14 9M13 9M14 9M13 9M14 9M13 9M14 9M13 Gross Profit 25.6% 26.2% 24.6% 25.1% 27.9% 27.8% 13.7% 13.8% 31.7% 31.0% Selling Expenses 16.2% 16.6% 15.6% 15.4% 17.5% 16.9% 9.3% 9.4% 20.2% 20.7% General and Administrative Expenses 2.3% 2.8% 2.1% 2.7% 2.5% 3.1% 1.1% 1.2% 2.3% 2.7% Equity Income 0.2% 0.1% 0.2% 0.1% 0.3% 0.1% 0.0% 0.0% 0.1% 0.1% Other Operating Revenue (Expenses) 0.2% 0.9% 0.4% 1.3% 0.6% 1.7% 0.0% 0.0% 0.1% 0.5% Total Operating Expenses 18.5% 20.2% 18.0% 19.4% 20.3% 21.5% 10.5% 10.6% 22.5% 23.8% Depreciation and Amortization 1.3% 1.4% 1.9% 2.2% 2.1% 2.5% 1.0% 0.9% 0.6% 0.6% EBIT 5.8% 4.5% 4.7% 3.5% 5.5% 3.8% 2.2% 2.2% 8.6% 6.6% Net Financial Revenue (Expenses) 2.3% 2.1% 1.8% 1.6% 2.1% 1.9% 0.7% 0.4% 2.9% 2.6% Income Before Income Tax 3.4% 2.4% 3.0% 1.9% 3.4% 1.9% 1.5% 1.9% 5.7% 4.0% Income Tax 1.0% 0.7% 0.8% 0.4% 0.9% 0.3% 0.5% 0.7% 1.9% 1.3% Net Income - Company 2.4% 1.7% 2.2% 1.5% 2.5% 1.5% 1.0% 1.2% 3.7% 2.6% Minority Interest - noncontrolling 0.7% 0.4% 0.1% 0.2% 0.1% 0.2% 0.0% 0.0% 2.1% 1.2% Net Income - Controlling Shareholders 1.7% 1.4% 2.2% 1.6% 2.6% 1.7% 1.0% 1.2% 1.6% 1.4% EBITDA 7.2% 6.1% 6.8% 5.8% 7.9% 6.5% 3.2% 3.2% 9.4% 7.3% Adjusted EBITDA 7.5% 7.0% 7.2% 7.2% 8.4% 8.1% 3.2% 3.1% 9.5% 7.8% (1) Includes revenue from the leasing of commercial galleries. Figures for prior periods were reclassified for comparison purposes. (2) Net Income after noncontrolling shareholders (3) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 38 STATEMENT OF CASH FLOW (R$ million) Consolidated Net Income for the period Adjustment for reconciliation of net income Deferred income tax 177 6 Gain on disposal of fixed assets 36 6 Depreciation and amortization 667 648 Interests and exchange variation 847 700 Adjustment to present value (2) 7 Equity pickup (76) (28) Provision for contingencies 118 310 Provision for disposals and impairment of property and equipment - 3 Share-Based Compensation 32 30 Allowance for doubtful accounts 359 351 Provision for obsolescence/breakage (1) (10) Deferred revenue (25) (41) Other Operating Expenses 16 188 Pension Plan 0 - Asset (Increase) decreases Financial Investments 24 (23) Accounts receivable (478) (77) Inventories (550) (497) Taxes recoverable 53 (153) Other Assets (204) (91) Related parties (96) (94) Restricted deposits for legal proceeding (70) (194) Liability (Increase) decrease Suppliers (1,407) (549) Payroll and charges 213 210 Taxes and Social contribuitions payable (502) (184) Other Accounts Payable (150) (372) Contingencies (223) (43) Deferred revenue 201 - Net cash generated from (used in) operating activities 48 CASH FLOW FROM INVESTMENT AND FINANCING ACTIVITIES Consolidated (R$ million) Increase of capital in subsidiaries (0) - Acquisition of property and equipment (898) (1,158) Increase Intangible assets (222) (140) Sales of property and equipment 47 71 Net cash of corporate reorganization 204 - Net cash flow investment activities Cash flow from financing activities Increase (decrease) of capital 25 12 Funding and refinancing 4,960 3,877 Payments (5,634) (5,482) Dividend payments (222) (234) Accounts payable related to acquisition of Companies (67) (63) Acquisition of subsidiary (7) - Net cash generated from (used in) financing activities Monetary variation over cash and cash equivalents 0 - Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year 8,367 7,086 Cash and cash equivalents at the end of the year 6,601 4,780 Change in cash and cash equivalents 39 BREAKDOWN OF GROSS SALES BY BUSINESS (R$ million) 3Q14 % 3Q13 % Δ 9M14 % 9M13 % Δ Pão de Açúcar 1,610 9.3% 1,526 9.7% 5.6% 4,838 9.5% 4,435 9.7% 9.1% Extra Supermercado 1,173 6.8% 1,194 7.6% -1.8% 3,677 7.2% 3,599 7.9% 2.2% Extra Hiper 3,229 18.6% 3,421 21.7% -5.6% 10,224 20.1% 10,225 22.4% 0.0% Proximity Stores 173 1.0% 127 0.8% 36.2% 480 0.9% 327 0.7% 46.7% Assaí 2,266 13.1% 1,738 11.0% 30.4% 6,336 12.5% 4,723 10.3% 34.2% Other Businesses 491 2.8% 476 3.0% 3.1% 1,451 2.9% 1,366 3.0% 6.3% Food Businesses 8,941 51.5% 8,481 53.8% 5.4% 27,007 53.1% 24,674 54.0% 9.5% Pontofrio 1,332 7.7% 1,472 9.3% -9.5% 4,262 8.4% 4,388 9.6% -2.9% Casas Bahia 4,633 26.7% 4,590 29.1% 0.9% 14,211 27.9% 13,432 29.4% 5.8% Cnova 2,451 14.1% 1,210 7.7% 102.6% 5,381 10.6% 3,224 7.1% 66.9% Non-Food Businesses 8,415 48.5% 7,272 46.2% 15.7% 23,855 46.9% 21,043 46.0% 13.4% Consolidated 17,356 100.0% 15,753 100.0% 10.2% 50,862 100.0% 45,717 100.0% 11.3% (1) Includes M inimercado Extra and M inuto Pão de Açúcar sales. (2) Includes Gas Station, Drugstores, Delivery sales and revenues from the leasing of commercial galleries. BREAKDOWN OF NET SALES BY BUSINESS (R$ million) 3Q14 % 3Q13 % Δ 9M14 % 9M13 % Δ Pão de Açúcar 1,478 9.4% 1,393 9.9% 6.1% 4,441 9.7% 4,032 9.9% 10.1% Extra Supermercado 1,104 7.1% 1,109 7.9% -0.4% 3,460 7.5% 3,330 8.1% 3.9% Extra Hiper 2,932 18.7% 3,089 21.9% -5.1% 9,275 20.2% 9,190 22.5% 0.9% Proximity Stores 162 1.0% 119 0.8% 35.7% 452 1.0% 307 0.8% 47.1% Assaí 2,097 13.4% 1,598 11.3% 31.2% 5,874 12.8% 4,336 10.6% 35.5% Other Businesses 480 3.1% 466 3.3% 2.9% 1,421 3.1% 1,338 3.3% 6.2% Food Businesses 8,253 52.7% 7,774 55.1% 6.2% 24,923 54.3% 22,533 55.1% 10.6% Pontofrio 1,189 7.6% 1,275 9.0% -6.7% 3,756 8.2% 3,810 9.3% -1.4% Casas Bahia 4,091 26.1% 3,983 28.2% 2.7% 12,474 27.2% 11,703 28.6% 6.6% Cnova 2,116 13.5% 1,075 7.6% 96.9% 4,707 10.3% 2,882 7.0% 63.3% Non-Food Businesses 7,396 47.3% 6,333 44.9% 16.8% 20,937 45.7% 18,395 44.9% 13.8% Consolidated 15,649 100.0% 14,107 100.0% 10.9% 45,860 100.0% 40,928 100.0% 12.1% (1) Includes M inimercado Extra and M inuto Pão de Açúcar sales. (2) Includes Gas Station, Drugstores, Delivery sales and revenues from the leasing of commercial galleries. SALES BREAKDOWN (% of Net Sales) Consolidated Food Businesses 3Q14 3Q13 9M14 9M13 3Q14 3Q13 9M14 9M13 Cash 41.0% 42.5% 41.6% 42.4% 52.2% 53.1% 52.6% 53.2% Credit Card 48.7% 47.2% 48.5% 47.5% 38.7% 38.4% 38.6% 38.4% Food Voucher 5.1% 4.7% 4.9% 4.5% 9.1% 8.5% 8.8% 8.5% Credit 5.2% 5.7% 5.1% 5.6% 0.0% 0.1% 0.0% 0.1% Post-Dated Checks 0.1% 0.1% 0.0% 0.0% 0.0% 0.1% 0.0% 0.1% Payment Book 5.2% 5.6% 5.1% 5.6% - Does not include Cdiscount. 40 STORE OPENINGS/CLOSINGS BY BANNER 06/30/2014 Opened Closed Converted 09/30/2014 Pão de Açúcar 166 - - 5 171 Extra Hiper 137 - - - 137 Extra Supermercado 213 - - (5) 208 Minimercado Extra 183 31 (4) - 210 Minuto Pão de Açucar 1 2 - - 3 Assaí 78 2 - - 80 Other Business 242 - - - 242 Gas Station 83 - - - 83 Drugstores - - - Food Businesses 35 - Pontofrio 361 4 (1) - 364 Casas Bahia 611 11 - - 622 Consolidated 50 - Sales Area ('000 m 2 ) Food Businesses 1,697 1,715 Consolidated 2,765 2,792 # of employees ('000) (1) Does not include Cdiscount employees. (1) Does not include Cdiscount employees. 41 3Q14 Results Conference Call and Webcast Friday, October 31, 2014 11:00 a.m. (Brasília) | 8:00 a.m. (New York) | 1:00 p.m. (London) Conference call in Portuguese (original language) +55 (11) 2188-0155 Conference call in English (simultaneous translation) +1 (646) 843-6054 Webcast: http://www.gpari.com.br Replay +55 (11) 2188-0155 Access code for Portuguese audio: GPA Access code for English audio: GPA http://www.gpari.com.br Investor Relations Contacts GPA Tel: 55 (11) 3886-0421 Fax: 55 (11) 3884-2677 gpa.ri@gpabr.com www.gpari.com.br Via Varejo Tel: 55 (11) 4225-8668 Fax: 55 (11) 4225-9596 ri@viavarejo.com.br www.viavarejo.com.br/ri The individual and parent company financial statements are presented in accordance with IFRS and the accounting practices adopted in Brazil and refer to the third quarter of 2014 (3Q14), except where stated otherwise, with comparisons in relation to the prior-year period. Any and all non-accounting information or information based on non-accounting figures have not been reviewed by the independent auditors. The calculation of "EBITDA" is based on earnings before interest, taxes, depreciation and amortization. The base used to calculate "same-store" gross sales revenue is determined by the sales made in stores open for at least 12 consecutive months and that did not remain closed for seven or more consecutive days in the period. Acquisitions in their first 12 months of operation are not included in the same-store calculation base. GPA adopts the IPCA consumer price index as its benchmark inflation index, which is also used by the Brazilian Supermarkets Association (ABRAS), since it more accurately reflects the mix of products and brands sold by the Company. The IPCA in the 12 months ended September 2014 was 6.75%. About GPA : GPA is Brazil’s largest retailer, with a distribution network comprising over 2,000 points of sale as well as electronic channels. Established in 1948 in São Paulo, it maintains a head office in the city and operations in 19 Brazilian states and the Federal District of Brasília. With a strategy of focusing its decisions on the customer and better serving them based on their consumer profile in the wide variety of shopping experiences it offers, GPA adopts a multi-business and multi-channel platform with brick-and-mortar stores and e-commerce operations divided into five business units: Multivarejo, which operates the supermarket, hypermarket and neighborhood store formats, as well as fuel stations and drugstores, under the Pão de Açúcar and Extra banners; Assaí, which operates in the cash and carry store segment; Via Varejo, with brick and mortar electronics and home appliance stores under the Casas Bahia and Pontofrio banners; GPA Malls, which is responsible for managing the Group's real estate assets, expansion projects and new store openings; and the e-commerce segment Cnova, which is formed by the operations of Cnova Brasil and Cdiscount in France, including their international websites. Disclaimer: Statements contained in this release relating to the business outlook of the Company, projections of operating/financial results, the growth potential of the Company and the market and macroeconomic estimates are mere forecasts and were based on the expectations of Management in relation to the Company’s future. These expectations are highly dependent on changes in the market, Brazil’s general economic performance, the industry and international markets, and are thus subject to change. 42 1. Corporate information Companhia Brasileira de Distribuição ("Company", “CBD” or “GPA”), directly or by its subsidiaries (“Group”) operates in the food retailer, clothing, home appliances, electronics and other products segment through its chain of hypermarkets, supermarkets, specialized and department stores principally under the trade names "Pão de Açúcar”, “Minuto Pão de Açúcar”, "Extra Hiper", “Extra Super”, “Minimercado Extra”, “Assai”, “Ponto Frio” and “Casas Bahia", in addition the e-commerce platforms “CasasBahia.com,” “Extra.com”, “Pontofrio.com”, “Barateiro.com”, “Partiuviagens.com”, “Cdiscount.com” and “Conviva” which is the neighborhood’s mall brand. Its headquarter is located at São Paulo, SP, Brazil. Founded in 1948, in Brazil, the Company has 154 thousand employees, 2.037 stores in 19 Brazilian states and in the Federal District and a logistics infrastructure comprised of 56 distribution centers and commercial warehouses located in 15 states and Federal District on September 30, 2014. The Company’s shares are listed in Level 1 of Corporate Governance trading segment of the São Paulo Stock Exchange (“BM&FBovespa”), under the code “PCAR4” and its shares are also listed on the New York Stock Exchange (ADR level III), under the code “CBD”. The Company is also listed on the Luxembourg Stock Exchange; however, with no shares traded. The Company is controlled by Wilkes Participações S.A. ("Wilkes") that is a controlled by Casino Guichard Perrachon (“Casino”). Corporate information about Morzan Empreendimentos e Participações Ltda (“Morzan”) arbitration did not have any modification in comparison with the information presented in the annual financial statements of 2013, in note 1. a) Performance Commitment Agreement The Company, its subsidiary Via Varejo and Casa Bahia Comercial Ltda. (“CB”), jointly “Promisees”, and the Brazilian Antitrust Agency ("CADE") entered into a Performance Commitment Statement ("PCS") to approve the Partnership Agreement signed between CBD and CB on December 4, 2009 and amended on July 1, 2010. As the main purpose of PCS, Via Varejo had the major obligation of selling 74 stores located in 54 municipalities distributed in six states and the Federal District. In relation to the “PCS”, between December 2013 and January 2014, the subsidiary Via Varejo signed Sales and Purchase agreements with third parties of 42 stores, which were already approved by the CADE in September 5 and 19, 2014 and October 16, 2014. The Company awaits for the attainment of preceding conditions set forth in the Sales and Purchase agreements, which can influence the final sales price of such stores. The income related to the sale of such 42 stores will be recognized when such conditions are satisfied. For the remaining 32 stores, between May and June of 2014, the Company has terminated its activities, paying a penalty of R$11,645, as established in the “PCS”. The Company understands that met the obligation described in the “PCS” and awaits the formal ruling of CADE. 43 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 2. Basis of preparation The consolidated quarterly financial information (“Interim Financial Information”) of the Company were prepared according to technical pronouncement IAS 34 - Interim Financial Reporting issued by the International Accounting Standard Board (“IASB”) and CPC 21(R1) - Interim Financial Reporting, issued by Comitê de Pronunciamentos Contábeis (“CPC”) and, approved by Brazilian Securities and Exchange Commission (“CVM”). The individual quarterly financial information of the Parent Company was prepared according to technical pronouncement CPC 21 (R1) approved by CVM and is presented in conjunction with consolidated quarterly financial information. The quarterly financial information, individual and consolidated is also being presented in accordance with regulations issued by the CVM, applicable to the preparation of quarterly information. The quarterly financial information, individual and consolidated, were prepared considering historical cost as basis for the amounts recorded and adjusted to fair value of financial assets and liabilities (including derivative instruments) measured at fair value through profit and loss. In cases when did not occur significant changes in the nature of the balances or Company´s accounting policies, the details disclosed in the annual financial statements as of December 31, 2013, were not fully disclosed in this quarterly financial information. Therefore, this quarterly financial information should be read in conjunction with the annual financial statements disclosed on February 14, 2014. The quarterly financial information for the nine-month period ended September 30, 2014 was approved by the Board of Directors on October 30, 2014. The Company made certain reclassifications in the statements of income and value added statement, for the nine-month period ended September 30, 2013, presented for comparative purposes, in order to adapt them to the presentation criteria adopted in the current quarter. The reclassifications performed were: Parent Company Consolidated Balances at 09.30.2013 Previous balance GPA Malls galleries Current balance Previous balance Freight GPA Malls galleries Current balance Net Sales from Goods and/or Services 15, 407,167 62,465 15,469,633 40,842,869 84,777 40,927,646 Cost of Goods Sold and/or Services Sold (11, 277,615) - (11,277,615) (30,037,937) (158,963) - (30,196,900) Gross Profit 4,129,552 62,465 4,192,018 10,804,932 (158,963) 84,777 10,730,746 Selling Costs (2,346,958) (62,465) (2,409,423) (6,866,612) 158,963 (84,777) (6,792,426) 44 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 2. Basis of preparation – Continued a) Reclassification of commercial galleries revenues, mainly related to rental of stores, which was recorded as a reduction of selling expenses, amounting R$ 84,777. Due to the increase of this activity in the retail segment and considering the release expectation of new ventures "Conviva", this revenue was reclassified to "sales from goods and / or services” to better presentation of this activity in the interim financial information and because of the increase in expectation of future operations, the Company's management understands it is best to proceed with the current classification for comparison and final classification of this revenue.; b) Statement of income: reclassification of freight expenses of the subsidiary Nova Pontocom to cost of goods sold, in the amount of R$158,963(consolidated); 45 3. Basis for consolidation The Information regarding the basis for consolidation, except for the business restructuring explained on note 13, did not have any modification and was presented in the annual financial statements of 2013, in note 3. a) Interest in subsidiaries and associated companies. Investment interest - % 09.30.2014 12.31.2013 Companies Company Indirect interest Company Indirect interest Subsidiaries Novasoc Comercial Ltda. (“Novasoc”) 10 - 10 - Sé Supermercado Ltda. (“Sé”) - 100 - Sendas Distribuidora S.A. (“Sendas”) - 100 - PA Publicidade Ltda. (“PA Publicidade”) - 100 - Bellamar Empreend. e Participações Ltda. - 100 - Vancouver Empreend. e Participações Ltda. - 100 - GPA Malls & & Properties Gestão de Ativos e Serviços Imobiliários Ltda. (“GPA M&P”) - 100 - CBD Holland B.V. - 100 - CBD Panamá Trading Corp. - - 100 Xantocarpa Participações Ltda. (“Xantocarpa”) - - 100 Barcelona Comércio Varejista e Atacadista S.A. (“Barcelona”) 82.75 17.25 Vedra Empreend. e Participações S.A. 99.99 0.01 Monte Tardeli Empreendimentos e Participações S.A. 99.91 0.09 GPA 2 Empreend. e Participações Ltda. 99.99 0.01 GPA 4 Empreend. e Participações S.A. 99.91 0.09 GPA 5 Empreend. e Participações S.A. 99.91 0.09 GPA 6 Empreend. e Participações Ltda. (GPA Logística e Transporte Ltda. ) - 99.99 0.01 ECQD Participações Ltda. - 100 - API SPE Planej. e Desenv. de Empreed. Imobiliários Ltda. - 100 - Posto Ciara Ltda - - 100 Auto Posto Império Ltda. - - 100 Auto Posto Duque Salim Maluf Ltda. - - 100 Auto Posto GPA Santo André Ltda. - - 100 Auto Posto Duque Lapa Ltda. - - 100 Duque Conveniências Ltda. - - 100 Nova Pontocom Comércio Eletrônico S.A (“Nova Pontocom”) (*) 47.43 23.99 CNova Comércio Eletrônico S/A (Bruxellas Empreend. e Participações S.A.) - 99.99 0.01 Cnova N.V - - - E-Hub Consult. Particip. e Com. S.A. - - 71.42 CDiscount Group S.A.S. (Nota 13) - - - CDiscount Colombia S.A. - - - Jaipur Financial Markets B.V - - - Jaipur Financial Markets S.A.R.L - - - Via Varejo S.A. (“Via Varejo”) - 43.35 - Nova Extra Eletro Comercial Ltda. (Átino Comunicação Ltda) - - 0.1 43.31 Sabara S.A. - - - 43.35 Indústria de Móveis Bartira Ltda. (“Bartira”) - - 43.35 Ponto Frio Adm e Importação de Bens Ltda. - - 43.34 PontoCred Negócio de Varejo Ltda. - - 43.35 Globex Adm e Serviços Ltda. (“GAS”) - - 43.35 Rio Expresso Com. Atacad. de Eletrodoméstico Ltda. - - 43.35 Lake Niassa Empreend. e Participações Ltda. - - 43.35 Globex Adm. Consórcio Ltda. - - 43.35 Nova Experiência PontoCom S.A. - - 71.42 Casas Bahia Contact Center Ltda. - - 43.35 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 3 . Basis for consolidation – Continued Investment interest - % 09.30.2014 12.31.2013 Companies Company Indirect interest Company Indirect interest Associates Financeira Itaú CBD S.A. Crédito, Financiamento e Investimento (“FIC”) - - 41.93 Banco Investcred Unibanco S.A. (“BINV”) - - 21.67 FIC Promotora de Vendas Ltda. - - 41.93 Financière MSR S.A.S. - - - E-Trend S.A.S. - - - CDiscount International B.V. - - - C Distribution Asia Pte. Ltd - - - C Distribution (Thaïland) Ltd - - - C-Discount Vietnam Co Ltd - - - C-Discount Afrique - - - C-Discount Voyages - - - (*)Excluding Treasury shares In the individual quarterly financial statements, all interests are calculated considering the percentages held by GPA or its subsidiaries. In the consolidated quarterly financial statements,the Company fully consolidates all its subsidiaries, keeping the non-controlling interest in a specific line in equity. b) Associates – BINV, FIC, Cdistribution Thaïland, CDiscount Vietnam and CDiscount Asia. The Company’s investments FIC and BINV are accounted under the equity method because they are entities over which the Company exercises significant influence, but not control, since (a) it is a part of shareholders’ agreement, indicating a portion of the directors and having the right to veto certain relevant decisions, (b) the operation and financial decisions of BINV and FIC belongs to Banco Itaú Unibanco S.A (“Itaú Unibanco”). Cdistribution Thaïland, CDiscount Vietnam, CDiscount Asia and FIC’s summarized interim financial information is as follows: FIC - Consolidated Cdistribution Thaïland (*) Cdiscount Vietnam(*) Cdiscount Asia (*) Current assets 3,521,684 14,927 5,765 1,014 Noncurrent assets 32,209 6,486 1,696 26,568 Total assets 3,553,893 21,413 7,461 27,582 Current liabilities 2,826,367 26,386 1,979 13,848 Noncurrent liabilities 23,192 - - - Shareholders 704,334 (4,973) 5,482 13,734 Total liabilities and equity 3,553,893 21,413 7,461 27,582 Income statement: Revenues 652,150 6,040 647 - Operating income 98,780 (4,705) (3,827) (25) Profit (Loss) for the year 54,827 (4,705) (3,827) (136) (*) Subsidiaries consolidated as of July 31, 2014, as per note 13 (b) For the purposes of calculating the investment on summarized interim financial information of FIC , the investee’s equity should be deducted from the special goodwill reserve, which is exclusive right of Itaú Unibanco. 47 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 4. Significant accounting policies The main accounting policies adopted by the Company in the preparation of individual and consolidated quarterly financial information are consistent with those adopted and disclosed in Note 4 of the financial statements for the year ended December 31, 2013, disclosed on February 14, 2014 and therefore should be read together. At September 30, 2014 the following accounting policies are applicable to the Company, after E-commerce business restructuring, as per note 13. a) Accounting for equity investments at cost Company accounts at historical cost, with impact in shareholders’ equity, all the interest acquired from companies under common control. Such transactions do not qualify as business combination in the terms of IFRS 3. b) Foreign currency translation The quarterly financial information is presented in Reais, the functional currency of the Group’s Parent Company. Each entity determines its own functional currency and all their financial transactions are measured in that currency. The financial statements of subsidiaries that use a diferent functional currency from the Parent Company are translated according to the closing rate method: · Assets and liabilities, including goodwill and fair value adjustments, are translated into reais at the closing date ; · Income statement and cash flow items are translated into reais using the average rate of the period unless significant variances occurs, when is used the rate of the transaction date Exchange differences are recognized within a separate component of equity. When a foreign operation is sold, the accumulated value of exchange differences on the equity is reclassified to profit or loss. The resulting exchange differences are recognised directly within a separate component of equity. When a foreign operation is disposed of, the cumulative amount of the exchange differences in equity relating to that operation is reclassified to profit or loss. Foreign currency transactions (i.e transactions that use currency different from functional currency of entity) are translated using the exchange rate at the transaction date. Monetary assets and liabilities denominated in foreign currencies are translated at the closing rate and the resulting exchange differences are recognised in the income statement. Non-monetary assets and liabilities denominated in foreign currencies are translated at the exchange rate at the transaction date. 48 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 4. Significant accounting policies - Continued c) Pension plan The pension plan is funded through payments to insurance companies, which are classified as a defined contribution plan according to CPC 33(IAS 19). A defined contribution plan is a pension plan whereby the Company pays fixed contributions to a separate legal entity. The Company has no legal or constructive obligation to pay additional contributions in relation to the plan’s assets. In relation to the defined benefit plan, only French entities are affected by this obligation, since its employees are eligible to a compensation to be paid in retirement. The French entities obligation is measured using the projected unit credit method based on the agreements effective in each company. Under this method, each period of service gives rise to an additional unit of benefit entitlement and each unit is measured separately to build up the final obligation. The final obligation is then discounted to the present value. The obligation is measured by independent actuaries annually for the employment termination benefit. Assumptions include expected rate of future salary increases, estimated average working life of employees, life expectancy and staff turnover rates. Actuarial gains and losses arise from the effects of changes in actuarial assumptions and historical adjustments (differences between results based on previous actuarial assumptions and what has actually occurred). All gains and losses arising on defined benefit plans are recognised in equity. The past service cost related to an increase in the obligation resulting from the introduction of, or changes to, benefit plans, is recognized as an expense on the period. Expenses related to defined benefit plans are recognized in operating expenses (service cost) or other financial income and expense (interest cost and expected return on plan assets). Curtailments, settlements and past service costs are recognized in operating expenses or other financial income and expense depending on their nature. The liability recognized in the balance sheet is measured as the net present value of the obligation, less the fair value of plan assets and unrecognised past service cost. 49 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 5. New standards issued but not yet effective a) General legislation Provisional Presidential Decree 627/13 – in November 2013, the Provisional Presidential Decree MP 627 was issued, changing the tax legislation and eliminating the Transitory Tax Regimen – RTT. In May 2014, the Law 12,973 was issued, resulted from the conversion of the MP 627 in law. The Company, together with its external advisors, analyzed the Law 12,973 and Normative Instruction- IN 1,492, to assess the implications of its anticipated application and the possible impact on the parent company and consolidated interim financial information for the nine-month period ended September 30, 2014. Until the date of approval of this interim financial information, the Company has not identified any significant effects to be recognized as consequence of enactment of the Law 12,973. b) Accounting Standards Changes to IAS 27 – Consolidated and separated financial statements – The review of IAS 27 allows the entities to utilize the equity pickup method to recognize investments on subsidiaries, joint ventures and associates in the preparation of individual financial statements, according to the IFRS standards and IAS 34. This review was issued in August 2014, and will be in force on January 1, 2016. The Company believes that this standard, when adopted, will allows that its individual financial statements prepared in accordance with IFRS will be the same as those already prepared in accordance with accounting practices adopted in Brasil. IFRS 9 – Financial Instruments – This technical standard substitute Financial Instruments: Recognition and Measurement. It includes requirements about classification and measurement of financial assets and liabilities. It also establishes rules to the recognition of amounts not recoverable based on the expected loss model. This standard was issued in July 2014 and will be in force on January 1, 2018. The Company is evaluating the impacts of the new standard on the financial statements. IFRS 15 - Revenue from contracts with customers – replaces the International Accounting Standards (IAS)18, International Accounting Standards Committee(IFRIC) 13 and Standard Interpretations Committee (SIC) 31 (CPC30 R1), IAS11 (CPC17 R1), IFRIC15 (Comitê de Pronunciamentos Contábeis Interpretation - ICPC 02) and IFRIC18 (ICPC 11). IFRS 15 specifies how and when an entity will recognize the revenue from contracts or relationship with customers as well as requiring such entities to provide users of financial statements with more informative, relevant disclosures. The standard provides, in a single document, principles for revenue recognition applicable to all contracts and/or relationship with customers. IFRS 15 was issued in May 2014 and shall be in force for annual reporting period beginning on or after January 1, 2017. The Company is evaluating the impacts of the new standard on its annual financial statements. In addition to the disclosed above, it does not exist other standards and interpretations issued by IASB and CPC but not yet effective that could have, in management´s opinion, significant impact in the income statement for the period or in the shareholders´ equity disclosed by the Company. Additionally, there are no significant impacts in the quarterly financial information in relation to the adoption of new standards, changes or interpretations of standards issued by IASB with mandatory application after January 1, 2014, as disclosed in the note 5 of the financial statements for the year ended December 31, 2013. 50 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 6. Significant accounting judgments, estimates and assumptions Judgments, estimates and assumptions The preparation of the individual and consolidated quarterly financial information of the Company requires Management to make judgments, estimates and assumptions that impact the reported amounts of revenue, expenses, assets and liabilities, and the disclosure of contingent liabilities at the end of the period; however, uncertainty about these assumptions and estimates could result in outcomes that require material adjustments to the carrying amount of the asset or liability impacted in future periods. The significant assumptions and estimates for quarterly financial information for the nine-month period ended September 30, 2014 were the same as those adopted in the consolidated and individual financial statements for the year ended December 31, 2013, presented on February 14, 2014, and therefore, should be read together, except for the impairment test, which is tested annually only observing indicators during the year as described in notes 15 and 16. 7. Cash and cash equivalents The detailed information on cash and cash equivalents was presented in the annual financial statements of 2013, in note 7. Parent Company Consolidated 09.30.2014 12.31.2013 09.30.2014 12.31.2013 Cash on hand and bank accounts 115,112 343,114 Financial investments: Itaú BBA 527,521 778,881 Itaú – Delta Fund 5,115 181,384 Banco do Brasil 206,246 1,425,957 Bradesco 824,736 2,051,130 Santander 322,548 995,568 CEF 99,031 732,424 Votorantim 101,436 439,082 Safra 356,477 645,197 Credit Agricole - 127,731 362,996 BNP 4 105,100 279,469 Other 60,167 131,974 2,851,220 8,367,176 Financial investments on September 30, 2014 are substantially buy-back agreements and earned interest by the average corresponding to 101.2% of the Interbank Deposit Certificate (“CDI”) and redeemable in terms of less than 90 days. 51 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 8. Trade accounts receivable The detailed information of trade accounts receivable was presented in the annual financial statements of 2013, in note 8. Parent Company Consolidated Credit card companies (a) 82,554 276,262 Sales vouchers 98,849 148,101 Consumer finance – CDCI - - 2,249,407 Trade accounts receivable from wholesale customers - - 18,394 Credit sales 2,076 3,018 Private label credit card 13,545 13,539 Accounts receivable from related parties (Note 12 a) 105,047 - Present value adjustment (b) - - (7,264) Loss in allowance for doubtful accounts (c) (2,600) (228,733) Rebates 13,000 18,205 Other trade accounts receivable - - 24,737 Current 312,471 2,515,666 Consumer finance – CDCI - - 125,219 Loss in allowance for doubtful accounts (c) - - (10,320) Noncurrent - - 114,899 312,471 2,630,565 (a) Credit card companies During the nine-month period ended on September 30, 2014 the Company and its subsidiaries sold credit card receivables to banks or credit card companies in the amount of R$22,038,297 (R$21,067,913 on September 30, 2013) without recourse or obligation related. (b) Present value adjustment The credit sales with the same cash value were carried to their present value on the transactions dates. In the nine-month period ended September 30, 2014 these rates averaged 0.91% per month (0.72% per month on December 31, 2013). 52 8. Trade accounts receivable - Continued (c) Loss in allowance for doubtful accounts The allowance for doubtful accounts is based on average historical losses complemented by estimated probable future losses: Parent Company Consolidated At the beginning of the period (81) (198,480) Loss /reversal in the period (2,729) (475,857) Allowance write-off - 210 435,284 Corporate restructuring - - - Exchange variation - - - At the end of the period (2,600) (239,053) Current (2,600) (228,733) Noncurrent - - (10,320) Below is presented, the breakdown of consolidated trade accounts receivable by gross amount and maturity period: Past-due receivables Total Falling due <30 days 30-60 days 61-90 days >90 days 12.31.2013 2,869,618 2,565,483 162,755 56,635 36,265 48,480 9. Other accounts receivable The detailed information of other accounts receivable was presented in the annual financial statements of 2013, in note 10. Parent Company Consolidated Accounts receivable related to sale of fixed assets 14,079 16,609 50,095 55,320 Rebates - - 19,209 20,556 Advances to suppliers - - 11,220 28,965 Rental advances 12,031 12,521 12,161 12,651 Accounts receivable – Audax 8,297 7,491 14,059 13,028 Amounts to be reimbursed 20,197 25,871 139,214 108,635 Rental receivable 23,771 15,455 33,033 22,346 Accounts receivable - Paes Mendonça - - 531,885 514,615 Accounts receivable from companies sale - - 53,001 49,255 Others 1,919 1,281 50,060 31,931 80,294 79,228 913,937 857,302 Current 47,890 227,367 Noncurrent 31,338 629,935 10. Inventories The detailed information of inventories was presented in the annual financial statements of 2013, in note 11. Parent Company Consolidated Stores 1,425,069 3,597,410 Distribution centers 752,930 2,836,150 Inventories under construction - - 172,280 Loss with obsolescence and breakage (a) (12,390) (52,016) 2,165,609 6,553,824 Current 2,165,609 6,381,544 Noncurrent - - 172,280 (a) Loss with obsolescence and breakage Parent Company Consolidated At the beginning of the period (8,141) (53,126) Additions (11,219) (64,898) Write-offs / reversal 6,970 66,008 Corporate restructuring - - - Exchange variation At the end of the period (12,390) (52,016) (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 11. Recoverable taxes The detailed information of recoverable taxes was presented in the annual financial statements of 2013, in note 12. Parent Company Consolidated 09.30.2014 12.31.2013 12.31.2013 Current State value-added tax on sales and services – ICMS recoverable (a) 98,360 769,086 Social Integration Program/ Tax for Social Security Financing -PIS/COFINS recoverable 4,142 20,242 Income tax on financial investments 43,112 50,864 Income and Social Contribution taxes 2,420 31,031 Social Security Contribution - INSS - - - 30,796 Value-added tax receivable - France (b) - - - Other - - 5,964 Total current 148,034 907,983 Noncurrent ICMS recoverable (a) 279,457 1,088,787 PIS/COFINS recoverable - - 254,228 Social Security Contribution- INSS 71,423 86,006 Total noncurrent 350,880 1,429,021 Total 498,914 2,337,004 (a) The full ICMS realization will occur as follows: In Parent Company Consolidated Up to one year 2015 2016 2017 2018 2019 2020 - (b) Recoverable Added Value Tax (IVA) – France: Added value tax in France is related to tax credits taken over purchase of products and services, net of tax paid on the sales. The offset will be done by other sales or by a refund request done to the Public Treasury in France. 12. Related parties The detailed information of related parties was presented in the annual financial statements of 2013, in note 13. a) Sales, purchases of goods, services and other operations Parent Company Consolidated 09.30.2014 12.31.2013 09.30.2014 12.31.2013 Customers Subsidiaries: Novasoc Comercial 95 36,386 - - Sé Supermercados 13,166 - - Sendas Distribuidora 49,856 - - Barcelona 2,577 - - Via Varejo 2,197 - - Nova Pontocom 865 - - Xantocarpa 3 - - GPA Logística 2 - - - Others (a) - - - 105,047 23,310 - Suppliers Controlling shareholder: Casino 280 1,450 283 1,450 Subsidiaries: Novasoc Comercial 171 20,234 - - Sé Supermercados 1,293 2,235 - - Sendas Distribuidora 21,651 44,417 - - Barcelona 1,026 2,957 - - Xantocarpa 352 1,356 - - Via Varejo 316 3,151 - - Nova Pontocom 3 928 - - GPA Logística 14,731 - - - Associated Companies: FIC 3,977 10,904 4,933 12,897 Other related parties: Diniz Group (*) - 1,706 - 1,811 Globalbev Bebidas e Alimentos (*) - 101 - 285 Globalfruit (*) - 44 - 44 Bravo Café (*) - 224 - 225 Fazenda da Toca Ltda. (*) - 185 - 205 Indigo Distribuidora - 120 - 406 Others (b) - - - 90,012 17,323 (*) Balances were presented until the date of settlement, September 7, 2013, considering that they are no longer considered as related parties as per note 1(a) in the consolidated financial statements presented in December 31, 2013 a) CD Thailand, Vietna, Colombia, Exito, DCF, Cchez Vous and others b) Banque Casino, Easydis, Cchez Vous, EMC, DCF, Serca, Banque Casino and others. (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 12. Related parties – Continued a) Sales, purchases of goods, services and other operations – Continued Parent Company Consolidated 09.30.2014 09.30.2013 09.30.2014 09.30.2013 Sales Subsidiaries: Novasoc Comercial 113,983 262,685 - - Sé Supermercados 215,005 40,112 - - Sendas Distribuidora 261,131 263,695 - - Via Varejo S.A. - 384 - - Nova Pontocom - 287 - - Barcelona - 259 - - Distribution Casino France - - 9,951 - C´est chez vous - - 3,317 - Exito - - 10,855 - Thailand e Vitnam - - 5,428 - CD to CASINO S.A. - - 13,871 - Others 93 29 2,111 - 590,212 567,451 45,533 - Purchases Subsidiaries: Novasoc Comercial 1,629 4,146 - - Sé Supermercados 2,454 247 - - Sendas Distribuidora 187,796 166,198 - - E-Hub Consult. Particip. e Com. S.A. - 1,992 - - Indústria de Móveis Bartira Ltda. - - - 397,095 Distribution Casino France - - 67,847 - Easydis - - 67,243 - C´est chez vous - - 39,200 - Casino France - - 16,283 - Casino Information Technology - - 1,809 - Others 5 - 9,649 - Other related parties: Globalbev Bebidas e Alimentos (*) - 7,022 - 8,452 Globalfruit (*) - 4,171 - 4,298 Bravo Café (*) - 1,224 - 1,224 Sykué Geração de Energia (*) - 10,273 - 21,249 Fazenda da Toca Ltda. (*) - 4,536 - 5,617 Indigo Distribuidora - 3,171 - 4,152 191,884 202,980 202,032 442,087 (*) Balances were presented until the date of settlement, September 7, 2013, considering that they are no longer considered as related parties as per note 1(a) in the consolidated financial statements presented in December 31, 2013 . 57 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) Related parties – Continued a) Sales, purchases of goods, services and other operations – Continued Parent Company Consolidated 09.30.2014 12.31.2013 09.30.2014 12.31.2013 Assets Controlling shareholder: Casino 1,181 2,738 3,404 Casino France – Cash Pool - - - Others - - 8,979 - Subsidiaries: Novasoc 80,890 - - Sendas Distribuidora 82,485 - - Xantocarpa 21,873 - - Nova Pontocom 259,553 - - GPA M&P 25,808 - - GPA Logística & Transportes - - - Vancouver 28,229 - - Posto Duque - Salim Maluf 980 - - Posto GPA - Santo André 503 - - Posto GPA - Império 1,416 - - Posto Duque - Lapa 651 - - Posto GPA - Ciara 816 - - Vedra 20 20 - - Bellamar 50 - - - Barcelona 105,000 - - Others 349 - - Associated Companies: FIC - - 12,395 683 Other related parties: Casa Bahia Comercial Ltda.(*) - - 192,316 134,112 Management of Nova Pontocom 37,391 34,307 37,391 34,307 Rede Duque - - 180 158 Instituto GPA - 3 - - Others 889 857 889 172 974,505 646,478 263,810 172,836 Liabilities Controlling shareholder: Wilkes Participações 209 - 209 - Casino France - Cash Pool - - 122,051 - BGC Emprestimos - - 8,266 - BGC Ducroire - - 46,232 - Polca Emprestimos - - 106,949 - Others - - 11,562 - Subsidiaries: Sé Supermercados 1,379,767 1,410,685 - - Novasoc 166 - - - Barcelona 327,862 430,549 - - Via Varejo 333,880 338,371 - - Pontocred Negócios 741 1,491 - - Bellamar 25,527 16,867 - . P.A Publicidade 23,507 19,863 - - Posto Duque – Loja Conveniência 13 9 - - Associated companies: FIC 59 6,180 - 9,012 Other related parties: Casa Bahia Comercial Ltda - - 22,307 23,609 Instituto GPA 2 - 6 - 2,091,733 2,224,015 317,582 32,621 58 (*) GPA received in 2014, approximately R$ 100,000 from existing balances in 2013. Related parties – Continued a) Sales, purchases of goods, services and other operations – Continued Parent Company Consolidated Revenues (Expenses) Controlling shareholder: Casino (15,512) (15,512) Wilkes Participações (2,124) (2,124) Subsidiaries: Novasoc 6,728 - - Sé Supermercados 1,762 - - Sendas Distribuidora 38,368 - - Via Varejo (49,329) - - PontoCred Negócios (13) - - Nova Pontocom 19,153 - - Associates: FIC 13,107 13,109 Dunnhumby - (885) - (885) Banque Casino - - - Other related parties: Fundo Península - (112,377) - (117,887) Diniz Group (*) - (14,878) - (15,825) Sykué Consultoria em Energia Ltda. (*) - (464) - (1,018) Casa Bahia Comercial Ltda. - - (158,878) Management of Nova Pontocom 2,148 2,148 Axialent Consultoria - (4) - (4) Habile Segurança e Vigilância Ltda. - - - (7,031) Pão de Açúcar S.A. Indústria e Comércio - (516) - (516) Audax SP - (10,328) - (10,329) Audax Rio - (2,268) - (7,200) Instituto Grupo Pão de Açúcar (5,343) (5,339) Assoc. Rec. Cul. Emp. P.A (11) (11) Viaw Consultoria Ltda (a) - - (132,786) (327,302) (*) Balances were presented until the date of settlement, September 7, 2013, considering that they are no longer considered as related parties as per note 1(a) in the consolidated financial statements presented in December 31, 2013. a) Consulting services The Company hired Viaw Consultoria Ltda. to render services in the managerial consulting area, as well as information technology area, in market conditions. The partners of Viaw are members of Management of the Company. b) Management, Fiscal Council and Audit Committee’s compensation The expenses related to the compensation of senior management (officers appointed pursuant to the Bylaws, the Board of Directors and its advisory committees) and Fiscal Council, recorded in the Company statement of income for the nine-month period ended September 30, 2014 and 2013, were as follows: 59 Related parties – Continued In relation to total compensation at September 30, 2014 Base salary Variable compensation Stock option plan Total Board of directors (**) - - Executive officers Fiscal council - - b) Management, Fiscal Council and Audit Committee’s compensation - Continued In relation to total compensation at September 30, 2013 Base salary Variable compensation Stock option plan Total Board of directors (*) 5,345 - - 5,345 Executive officers 9,772 14,868 9,126 33,766 Fiscal council 378 - - 378 15,495 14,868 9,126 39,489 (*) Compensation according to the number of attendances at meetings. (**) The remuneration of the advisory committees of the Board of Directors (Human Resources and Compensation, Audit, Finance, Sustainable Development and Corporate Governance) is included in this line. c) Balances with Companies of Casino Group The Companies that started to be consolidated on July 31, 2014, making the e-commerce business of CDiscount, have intercompany balances with other entities of Casino Group in the amount payable of R$292,245, and receivable of R$16,643, made mainly of: i) Banque Du Groupe Casino (“BGC”): CDiscount has loans payable to BGC loans in the amount of R$8,266, and an amount related to clients of Cdiscount financed by BGC in the amount of R$46,232, over which credit risk is retained by CDiscount. CDiscount has an accounts receivable amounting R$10,479 related to checking account; ii) Casino France: CDiscount has an account payable of R$122,051 related to loans with this entity that is controlled by Casino Group iii) Polca: CDiscount has an account payable of R$106,949 related to loans with this entity that is controlled by Casino Group. CDiscount has on its accounts payable balance the amount of R$131,606 related to transactions with entities of Casino Group not consolidated in GPA, as following: Easydis – Logistics(R$32,265), Distribution Casino France – purchase of products (R$31,059), C´est Chez Vous – Delivery (R$19,902), EMC – Purchase centralization (R$20,505), BGC (R$18,997) and other (R$8,478). The expenses with related parties incurred with in CDiscount amounts R$202,031, and refers to centralized purchases with EMC (R$67,847), Logistics services with EasyDis (R$67,243), Freights with C´est Chez Vous (R$39,200), Logistics cost with Distribution Casino France (R$16,283), Bank expenses with BGC (R$17,489) and others (R$11,458). The revenues with related parties incurred in CDiscount amounts R$45,533, and are related to IT services rendered to other entities of Casino Group in amount of R$16,283, Sales of products to Distribution Casino France R$9,951, Bonus in the subscrition of shares reimbursed by Casino S.A. R$13,871 and others R$5,428. 60 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 13. Investments The detailed information of investments was presented in the annual financial statements of 2013, in note 14. a) Breakdown of investments Parent Company Sé Sendas Novasoc Via Varejo Nova Pontocom NCB (a) Barcelona Bellamar GPA M&P API SPE Other Total Balances at 12.31.2013 2,784,948 1,550,658 126,546 1,560,398 25,840 474,751 740,852 232,744 154,320 16,185 107,008 7,774,250 Additions - Write-off - Equity accounting Dividends receivable - Stock option - - 26 - - 80 - 1 Others (b) - Balances at 09.30.2014 (a) In the case of NCB, the investment amount refers to the effects of fair value measurements recorded in connection with the business combination. For Via Varejo, the effects of fair value were considered together with the accounting investments held in this subsidiary. (b) Effects in this line are related by additional acquisition of 0.22% of the subsidiary Nova Pontocom’s noncontrolling interest and by corporate restructuring involving e-commerce operations as per note 13 and 26. 61 13 . Investments – Continued a) Breakdown of investments – Continued Consolidated FIC BINV Other International operations(*) Total Balances at 12.31.2013 289,805 19,260 463 - 309,528 Additions - - - Share of profit in associate - Dividends receivable - - - Corporate restructuring Exchange variation - - - Others - - - Balances at 09.30.2014 b) E-commerce transaction – Accounting of equity interests at cost On June 4, 2014 the Boards of Directors of the Company and Via Varejo approved the project of association of the e-commerce businesses developed by the Companies through Nova Pontocom Comércio Eletrônico S.A. (“Nova”) with the e-commerce business developed by the controlling shareholder Casino, Guichard-Perrachon, S.A. (“Casino”) through Cdiscount S.A. and its affiliates (“CDiscount”). Special Committees implemented by the Boards to evaluate the transactions, delivered a favorable recommendation of implementation of the operation considering the following elements: (a) the commercial interests of the Companies in the eCommerce activities will be preserved; and (b) the potential for value generation for the Companies and their shareholders through the integration of the e-Commerce activities currently developed by Nova and CDiscount into a new company named Cnova N.V. (“Cnova”) organized under the Holland laws. Based on the opinions issued by the financial consultants, the exchange of net assets between Nova and CDiscount in Cnova are represented by 53.5% (Company and Via Varejo) and 46.5% (CDiscount). On July 24, 2014, the corporate transaction was concluded at Cnova level in Holand, resulting in the subsidiary Nova Pontocom giving 46.5% of the operational net assets of Cnova Comércio Eletrônico, in exchange for 53.5% of interest in CDiscount Group. The operational entities with important operations that the Company started consolidating as a result of this transaction are(*): · Cdiscount S.A.S.; · Financiere MSR; · E-trend; · Cdiscount Colombia; · Cdiscount Thailand; · Cdiscount Afrique; · Cdiscount Voyages. 62 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial statements September 30, 2014 (In thousands of Brazilian reais, except when otherwise stated) 13 . Investments – Continued The exchange of shares remained registered at historical cost, by Management understanding that this transaction is not the scope of CPC15/IFRS 3 (R) “Business Combinations”, by involving entities under common control. The date of the first consolidation of these entities, whose control was acquired by the Company, was July 31, 2014. The impact accounted in shareholders´ equity of the Company on July 31, 2014 as a result of the transaction is breaked down as follow: Investment at Cnova given 23,140 Investment received (16,324) Impact in the Shareholders’ Equity of NPC 6,816 Impact in the Shareholders’ Equity of the Parent Company 4,869 The main assets and liabilities initially consolidate on July 31, 2014, were the following: Cdiscount Assets Current assets Cash and cash equivalents 203,866 Trade accounts receivable 272,462 Recoverable taxes 92,398 Inventories 509,670 Other 16,410 Total current 1,094,806 Noncurrent Tax payable 40,641 Other 5,437 Investments 9,053 Property, plant & equipment 29,857 Intangible assets 446,622 Total non current 531,610 Total assets 1,626,416 Liabilities Current liabilities Trade accounts payable 1,096,781 Taxes and contributions payable 78,016 Related parties 312,060 Other accounts payable 77,873 Total current liabilities 1,564,730 Noncurrent liabilities Pension plan 5,108 Provisions 8,800 Other accounts payable 8,435 Total noncurrent liabilities 22,343 Shareholders' equity 30,511 Transactions with Non-controlling interest 8,833 Total shareholders' equity 39,344 Total liabilities and shareholders' equity 1,626,416 63 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial statements September 30, 2014 (In thousands of Brazilian reais, except when otherwise stated) Business combinations The detailed information of business combinations was presented in the annual financial statements of 2013, in note 15.There were no business combination for the nine-month period ended September 30, 2014. 15. Property and equipment The detailed information of property and equipment was presented in the annual financial statements of 2013, in note 16. a) Parent Company Balance at : Balance at: Additions Depreciation Write-offs Transfers Land 1,198,468 - - - Buildings 1,928,702 - Leasehold improvements 1,513,578 Machinery and equipment 765,647 Facilities 155,906 Furniture and fixtures 293,472 Vehicles 17,916 - Construction in progress 131,061 - Others 37,855 6,042,605 - Financial lease Hardware 12,617 - - - Buildings 19,593 - - 32,210 - - Total 6,074,815 - 15. Property and equipment - Continued Balance at 09.30.2014 Balance at 12.31.2013 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land - 1,198,468 - 1,198,468 Buildings 2,770,650 (841,948) 1,928,702 Leasehold improvements 2,649,493 (1,135,915) 1,513,578 Machinery and equipment 1,701,269 (935,622) 765,647 Facilities 364,411 (208,505) 155,906 Furniture and fixtures 668,947 (375,475) 293,472 Vehicles 27,157 (9,241) 17,916 Construction in progress - 131,061 - 131,061 Other 92,988 (55,133) 37,855 9,604,444 (3,561,839) 6,042,605 Financial lease Hardware 31,687 (19,070) 12,617 Buildings 34,448 (14,855) 19,593 66,135 (33,925) 32,210 Total 9,670,579 (3,595,764) 6,074,815 64 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial statements September 30, 2014 (In thousands of Brazilian reais, except when otherwise stated) b) Consolidated Balance at : Balance at : Additions Depreciation Write-offs Transfers Corporate restructuring Exchange variation Land 1,411,882 - Buildings 2,016,452 7 Leasehold improvements 2,787,342 3 Machinery and equipment 1,444,434 58 Facilities 325,871 Furniture and fixtures 527,510 Vehicles 166,581 - - Construction in progress 208,960 - 67 Other 67,407 - - 8,956,439 Financial lease Equipment 19,618 - - - Hardware 43,643 7 - - Facilities 934 - Furniture and fixtures 7,720 17 - - Vehicles 1,103 7 - - Buildings 24,143 - 97,161 - - Total 9,053,600 The column “transfers” is mainly impacted by transfers to intangible assets. Property and equipment – Continued b) Consolidated – Continued Balance at 09.30.2014 Balance at 12.31.2013 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land - 1,411,882 - 1,411,882 Buildings 2,921,600 (905,148) 2,016,452 Leasehold improvements 4,396,106 (1,608,764) 2,787,342 Machinery and equipment 2,809,446 (1,365,012) 1,444,434 Facilities 630,753 (304,882) 325,871 Furniture and fixtures 1,033,295 (505,785) 527,510 Vehicles 231,440 (64,859) 166,581 Construction in progress - 208,960 - 208,960 Other 158,512 (91,105) 67,407 13,801,994 (4,845,555) 8,956,439 Financial lease Equipment 36,473 (16,855) 19,618 Hardware 182,516 (138,873) 43,643 Facilities 1,858 (924) 934 Furniture and fixtures 15,147 (7,427) 7,720 Vehicles 1,746 (643) 1,103 Buildings 43,403 (19,260) 24,143 281,143 (183,982) 97,161 Total 14,083,137 (5,029,537) 9,053,600 65 c) Capitalized borrowing costs The consolidated amount of the capitalized borrowing costs for the nine-month ended of September 30, 2014 was R$8,517 (R$17,285 for the nine-month period ended September 30, 2013). The rate used to determine the borrowing costs eligible for capitalization was 105% of Interbank Deposit Rate – CDI (105% for the nine-month period ended September 30, 2013) , corresponding to the effective interest rate of the Company’s borrowings. 15 . Property and equipment – Continued d) Additions to the property and equipment Parent Company Consolidated Additions 453,513 1,141,067 Capitalized interest (12,028) (17,285) Real estate financing - Additions (i) (66,251) (121,945) Real estate financing - Payments (ii) 115,939 156,134 Total 491,173 1,157,971 66 (i) The additions to property and equipment above are presented to demonstrate the amount paid during the period, in order to demonstrate the acquisitions shown as in the statement of cash flows. e) Other information At September 30, 2014, the Company and its subsidiaries recorded in the cost of goods sold and services rendered the amount of R$30,101 (R$27,437 at September 30, 2013) in the Parent Company and R$77,073 (R$57,172 at September 30, 2013) in consolidated referring to the depreciation of its fleet of trucks, equipment, buildings and facilities related to the distribution centers. The Company has not identified evidence of loss in the amount of the items of its property and equipment, which require a new measurement of recoverable amount of assets at September 30, 2014. Intangible assets The detailed information of intangible assets was presented in the annual financial statements of 2013, in note 17. a) Parent company Balance at: Balance at: Additions Amortization Write-offs Goodwill – home appliances 179,064 - - - Goodwill – retail 355,412 - - - Commercial rights – retail 41,512 - - Software and implementation 551,167 1,127,155 67 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial statements September 30, 2014 (In thousands of Brazilian reais, except when otherwise stated) Balance at 09.30.2014 Balance at 12.31.2013 Cost Accumulated amortization Net Cost Accumulated amortization Net Goodwill – home appliances - 179,064 - 179,064 Goodwill – retail 1,073,990 (718,578) 355,412 Commercial rights – retail - 41,512 - 41,512 Software and implementation 832,123 (280,956) 551,167 2,126,689 (999,534) 1,127,155 b) Consolidated Balance at Additions Amortization Write-offs Transfers Corporate restructuring Exchange variation Balance at Goodwill – cash and carry 361,567 - Goodwill – home appliances 895,582 - Goodwill – retail 746,965 - Goodwill – e-commerce - Brand– cash and carry 38,639 - Brand– home appliances 2,061,077 - Brand – e-commerce - Commercial rights – home appliances 577,141 - - Commercial rights – retail 43,002 - Commercial rights - cash and carry 28,842 - Customer relationship – home appliances 5,998 - Lease agreement –stores under advantageous condition 137,930 - Contractual Rights - Software 727,163 Software CL 76,751 - Others - 35 Total intangible assets 5,700,657 16. Intangible assets – Continued Balance at 09.30.2014 Balance at 12.31.2013 Cost Accumulated amortization Net Cost Accumulated amortization Net Goodwill – cash and carry 371,008 (9,441) 361,567 Goodwill – home appliances - 895,582 - 895,582 Goodwill – retail 1,848,403 (1,101,438) 746,965 Goodwill – e-commerce - Brand– cash and carry - 38,639 - 38,639 Brand – home appliances - 2,061,077 - 2,061,077 Brand – e-commerce - Commercial rights – home appliances 635,557 (58,416) 577,141 Commercial rights – retail - 43,002 - 43,002 Commercial rights - cash and carry - 28,842 - 28,842 Customer relationship– home appliances 34,268 (28,270) 5,998 Lease agreement –stores under advantageous condition 292,040 (154,110) 137,930 Contractual Rights - Software 1,093,451 (366,288) 727,163 Software CL 81,265 (4,514) 76,751 Other - Total intangible assets 7,423,134 (1,722,477) 5,700,657 68 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial statements September 30, 2014 (In thousands of Brazilian reais, except when otherwise stated) c) Impairment test of goodwill and intangible assets Goodwill and intangible assets were tested for impairment as of December 31, 2013 according to the method described in note 4 - Significant accounting policies, in the financial statements of December 31, 2013, released on February 14, 2014. As a result of the impairment test conducted in 2013 and because there is no evidence of loss in this value on September 30, 2014, the Company conluded not necessary to perform a new measurement of recoverable amount of these assets. For the year ending December 31, 2014, Company’s Management will perform new impairment tests for all goodwill and intangible assets recognized until this date. d) Additions to intangible assets Parent Company Consolidated 09.30.2014 3.31.2013 09.30.2014 3.31.2013 Additions 85,239 156,562 Contractual rights - - - Intangible financing - Payments (i) - - Other accounts payables - (17,000) - (17,000) Total 68,239 139,562 The addition related to “Contractual Rights” in the amount of R$185,892 refers to the right of explore the client database Casas Bahia e Ponto Frio stores, reacquired in connection with the new extended warranties agreement, as per note 25. This addition was considered non cash on the cash flow statement. 17. Trade accounts payable Parent Company Consolidated Trade suppliers 2,878,804 8,833,380 Service suppliers 189,216 489,671 Rebates (a) (436,316) (775,507) 2,631,704 8,547,544 (a) Rebates 69 Includes rebates obtained from trade suppliers registered as a reduction of the amounts payable to them, as established in the agreements between both parts. 18. Loans and financing The detailed information of loans and financing was presented in the annual financial statements of 2013, in note 19. a) Debt breakdown Parent Company Consolidated Average rate 09.30.2014 12.31.2013 09.30.2014 12.31.2013 Current Debentures Debentures (d) 1,033,189 1,250,205 Borrowing cost (4,714) (5,312) 1,028,475 1,244,893 Loans and financing Local currency BNDES (e) a. BNDES TJLP + 3.49 per year. 82,642 82,180 b. BNDES 4.09% per year. 7,945 28,730 IBM CDI - 0.71% per year - - 23,818 Working capital (*) 102.89% of CDI 679,517 3,548,495 Financial lease (Note24) 28,124 56,330 Swap contracts (f) 102.00% of CDI (12,384) (12,384) Borrowing cost (3,583) (5,179) 782,261 3,721,990 Foreign currency Working capital (*) USD + 1.45% per year. 238,955 293,949 Swap contracts (f) 100.0% of CDI - (75,802) - (89,414) 163,153 204,535 Total current 1,973,889 5,171,418 Loans and financing – Continued a) Debt breakdown – Continued Parent Company Consolidated Noncurrent Average rate 09.30.2014 12.31.2013 09.30.2014 12.31.2013 Debentures Debentures (d) 2,000,000 2,600,000 Borrowing cost (1,295) (1,456) 1,998,705 2,598,544 Loans and financing Local currency a. BNDES TJLP + 3.60 per year 163,460 190,636 b. BNDES 3.22% per year 15,933 9,888 IBM CDI - 0.71% per year - - 95,822 Working capital (*) 107.36% of CDI 855,398 1,246,001 Financial lease (Note24) 102.00% of CDI 124,847 198,511 Swap contracts (f) - (11,741) - (11,742) Borrowing cost (4,130) (5,810) 1,143,767 1,723,306 Foreign currency Working capital (*) USD + 1.99% per year - - Swap contracts (f) 103.91% of CDI - Total noncurrent 3,142,472 4,321,850 70 (*) These balances include the amount R$ 2,746,681 of direct consumer credit (CDCI) b) Changes in loans Parent Company Consolidated At December 31, 2013 5,116,361 9,493,268 Additions 1,279,202 Accrued interest 326,905 Swap 19,190 Mark to Market Monetary and exchange variation 3,622 Borrowing cost 7,044 Corporate restructuring - Interest paid Payments Swap paid 64,888 At September 30, 2014 5,303,859 c) Maturity schedule of loans and financing recorded in noncurrent liabilities Year Parent Company Consolidated 2015 2016 2017 After 2017 Subtotal Borrowing cost Total 71 Loans and financing – Continued d) Debentures Date Parent Company Consolidated Type Issue Amount Outstanding debentures Issue Maturity Annual financial charges Unit price 09.30.2014 12.31.2013 09.30.2014 12.31.2013 Parent Company 8th Issue – Single series - GPA No preference 500,000 500 12/15/09 12/15/14 109.5% of CDI 207 103,401 200,812 103,401 200,812 9th Issue – Single series - GPA No preference 610,000 - 1/5/11 1/5/14 107.75% of CDI 1,333 - 813,103 - 813,105 10th Issue – Single series - GPA No preference 800,000 80,000 12/29/11 6/29/15 108.5% of CDI 11 868,532 800,323 868,532 800,323 11th Issue – Single series - GPA No preference 1,200,000 120,000 5/2/12 11/2/15 CDI + 1% 10 1,258,186 1,218,952 1,258,186 1,218,952 12th Issue – Single series - GPA No preference 900,000 900,000 9/12/14 12/9/19 107.00% of CDI 1 903,540 - 903,540 - Subsidiaries 3rd Issue - Single series - Via Varejo No preference 400,000 40,000 1/30/12 7/30/15 CDI + 1% 10 - - 407,945 416,854 1st Issue - 1st Series – NCB No preference 200,000 20,000 6/29/12 12/29/14 CDI + 0.72% 10 - - 205,836 200,080 1st Issue - 2nd Series – NCB No preference 200,000 20,000 6/29/12 1/29/15 CDI + 0.72% 10 - - 205,836 200,080 - Borrowing cost (6,010) (6,769) Parent Company and Consolidated – short and long term 3,127,864 3,027,180 3,947,170 3,843,437 Current liabilities 1,030,657 1,028,475 1,849,963 1,244,893 Noncurrent liabilities 2,097,207 1,998,705 2,097,207 2,598,544 72 Loans and financing – Continued d) Debentures – Continued GPA assumed the obligation to maintain certain debt financial covenants in connection with the issuance of debentures. At September 30, 2014, GPA complied with these ratios. The main ratio is consolidated net debt/EBITDA which should be equal to, or less than 3.25 and the effective ratio at September 30, 2014 was 0.014. At September 12, 2014 the 12th debenture was issued, amounting R$ 900,000 (banks Banco Bradesco and Safra) with a rate of 107% of CDI on unit price of R$ 1,000.00, due in 60 months, paid in 2 installments (09/12/2018 and 09/12/2019) and the interest will be paid semiannually (March and September). d) Warranties The Company signed promissory notes and guarantee letters with banks with and loans with BNDES. e) Swap agreements The Company uses the swap operations for 100% of loans of U.S. dollars and fixed interest rates, in order to exchange these obligations by the Real pegged to the interest rate of CDI (variable). These swaps cover the whole period of the debt and protects principal and interest. The annual weighted average interest rate of the CDI in 2014 was 10.33% (8.06% in 2013). f) Credit line The Company and its subsidiary Sé signed an agreement with Itaú bank for the opening of a credit line in the amount of R$400,000 and R$250,000, respectively. The agreement was done in accordance with the market conditions and is due until 2016 and 2017. The Company signed an agreement with Bradesco and Santander banf for the opening of credit line in the amount of R$500,000 and R$200,000, respectively. The agreement was made in accordance with the market conditions and is due until 2016. 73 19. Financial instruments The detailed information of financial instruments was presented in the annual financial statements of 2013, in note 20. The main financial instruments and their amounts recorded in the financial statements, by category, are as follows: Parent Company Carrying amount Fair value Financial assets: Loans and receivables (including cash ) Cash and cash equivalents 2,851,220 2,851,220 Accounts receivable and other accounts receivable 391,699 391,699 Related parties - assets 646,478 646,478 Financial liabilities: Other financial liabilities – amortized cost Related parties -liabilities (2,224,015) (2,224,015) Trade accounts payable (2,631,704) (2,631,704) Financing for purchase of assets (48,161) (48,161) Debentures (3,027,180) (3,025,684) Loans and financing (1,571,396) (1,641,991) Fair value through profit or loss Loans and financing, including derivatives (517,785) (517,785) Net exposure (6,130,844) (6,199,943) Consolidated Carrying amount Fair value 12.31.2013 12.31.2013 Financial assets: Loans and receivables (including cash ) Cash and cash equivalents 8,367,176 8,367,176 Accounts receivable and other 3,487,867 3,487,867 Related parties - assets 172,836 172,836 Fair value through profit or loss Financial investments measured at fair value - 24,453 - 24,453 Financial liabilities: Other financial liabilities - amortized cost Related parties -liabilities (32,621) (32,621) Trade accounts payable (8,547,544) (8,547,544) Financing for purchase of assets (48,161) (48,161) Debentures (3,843,437) (3,839,608) Loans and financing (5,091,922) (5,205,890) Fair value through profit or loss Loans and financing, including derivatives (557,909) (557,909) Net exposure (6,069,262) (6,179,401) 74 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) Financial instruments – Continued a) Considerations on risk factors that may affect the business of the Company and its subsidiaries: (i) Capital management risk The main objective of the Company’s capital management is to ensure that the Company sustains its credit rating and a well-defined equity ratio, in order to support businesses and maximize shareholder value. The Company manages the capital structure and makes adjustments considering account changes in the economic conditions. There were no changes as to objectives, policies or processes during the nine-month period ended September 30, 2014. Parent Company Consolidated Loans and financing 5,116,361 9,493,268 (-) Cash and cash equivalents (2,851,220) (8,367,176) Net debt 2,265,141 1,126,092 - - Equity 9,483,190 12,711,964 Equity and net debt 11,748,331 13,838,056 Net debt index (ii) Liquidity management risk The Company manages liquidity risk through the daily follow-up of cash flows, control of financial assets and liabilities maturities and a close relationship with main financial institutions. The table below summarizes the aging profile of financial liabilities of the Company at September 30, 2014 and December 31, 2013. a) Parent Company Parent Company Up to 1 year 1 – 5 years More than 5 years Total Loans and financing Debentures - Derivatives - Finance lease At September 30, 2014 Parent Company Up to 1 year 1 – 5 years More than 5 years Total Loans and financing 1,051,970 1,239,219 - 2,291,189 Debentures 1,253,784 2,188,397 - 3,442,181 Derivatives (84,218) (13,612) - (97,830) Finance lease 33,930 110,852 22,502 167,284 At December 31, 2013 2,255,466 3,524,856 22,502 5,802,824 75 Financial instruments – Continued a) Considerations on risk factors that may affect the business of the Company and its subsidiaries - Continued (v) Liquidity management risk – Continued b) Consolidated Consolidated Up to 1 year 1 – 5 years More than 5 years Total Loans and financing Debentures - Derivatives - Finance lease At September 30, 2014 Consolidated Up to 1 year 1 – 5 years More than 5 years Total Loans and financing 4,045,687 1,783,679 18,889 5,848,255 Debentures 1,539,388 2,837,356 - 4,376,744 Derivatives (96,763) (13,613) - (110,376) Finance lease 75,042 175,729 51,901 302,672 At December 31, 2013 5,563,354 4,783,151 70,790 10,417,295 (iii) Derivative financial instruments Consolidated Notional value Fair value Fair value hedge Purpose of hedge (debt) 427,698 460,300 679,662 Long position (buy) - - Prefixed rate 11.58% p.a. 130,000 260,000 385,104 US$ + fixed 1.78% p.a. 297,698 200,300 293,768 427,698 460,300 678,872 Short position (sell ) 102.53% of CDI (460,300) (565,332) Net hedge position - - 113,540 76 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) Financial instruments – Continued a) Considerations on risk factors that may affect the business of the Company and its subsidiaries – Continued (ii) Derivative financial instruments - Continued Realized and unrealized gains and losses over these contracts during the nine-month period ended September 30, 2014 are recorded in the net financial result and balance payable by fair value is R$15,186 (R$113,540 at December 31, 2013) and is recorded under “Loans and financing”. Fair value hedge effects through profit or loss for the nine-month period ended September 30, 2014 resulted in a loss of R$19,524 (loss of R$33,271 at September 30, 2013). b) Sensitivity analysis of financial instruments The Company disclosed the net exposure of the derivatives financial instruments, the corresponding financial instruments and certain financial instruments in the sensitivity analysis chart below, for each of the scenarios mentioned. For the probable scenario, exchange rate weighted was R$2.94 on the due date, and the interest rate weighted was 12.18% per year. The sources used are the same as the annual financial statements of 2013. (i) Fair value “hedge” (at maturity dates) Market projection Operations Risk Scenario I Scenario II Scenario III Debt at fixed rate Fixed rate Swap (long position in fixed rate) Fixed rate 224,831 224,831 224,831 Net effect - - - Swap (short position in CDI) CDI increase Net effect profit (Loss) (ii) Derivatives recorded at fair value through profit or loss Market projection Operations Risk Scenario I Scenario II Scenario III Debt - US$ US$ increase Swap (long position in US$) US$ decrease Net effect Swap (short position in CDI) CDI increase Estimated financial expenses Net effect profit (Loss) 77 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) Financial instruments – Continued b) Sensitivity analysis of financial instruments - Continued (iii) Other financial instruments Market projection Operations Risk (CDI increase) Scenario I Scenario II Scenario III Debentures CDI + 1% (1,408,138) (1,442,481) (1,476,823) Deben tures 107.83% of CDI (2,240,988) (2,295,643) (2,350,298) Debentures - Via Varejo CDI + 0.8% (915,137) (937,458) (959,777) Bank loan – CDB 106.25% of CDI (1,549,285) (1,587,069) (1,624,854) Leasing 100.09% of CDI (238,365) (244,179) (249,992) Leasing IGP-DI (**) + 6% per year (35,751) (36,622) (37,494) Leasing 95% of CDI (30,684) (28,458) (32,181) Bank loan- Via Varejo 109.43% of CDI (3,456,794) (3,541,100) (3,625,406) Total loans and financing exposure (9,875,142) (10,113,010) (10,356,825) Cash and cash equivalents (*) 101.2% do CDI 7,046,614 7,218,471 7,390,328 Net exposure (2,828,528) (2,894,539) (2,966,497) Total net effect (loss) (751,903) (817,914) (889,872) (*) weighted average (**)Prices General Index – Internal Availability c) Fair value measurements The Company discloses its financial assets and liabilities at fair value, in accordance with CPC 46/ IFRS 13, which refers to evaluation concepts and requeriments of disclosure. CPC 39 (“IAS 32”) defines fair value as an amount that an asset may be exchange, or a liability settled, between knowledgeable parties, in a transaction with no favored parts. CPC 40 (“IFRS 7”) establishes a hierarchy for fair value in three levels: i. Level 1 – Negotiated prices (without adjustments) on active markets for identical assets or liabilities; ii. Level 2 – Different inputs from negotiated prices on active markets included on level 1; that are observable for the asset or liability, directly (as price) or indirectly (as prices derivatives); and iii. Level 3 – inputs to assets and liabilities that are not based on observable data on market (non observable inputs). The fair value amount of cash and cash equivalentes, short-term debt and trade suppliers accounts payable are the same as the amount recorded. The table below represents the hierarchy of fair value amounts of financial assets and liabilities recorded at fair value: 78 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) Financial instruments – Continued Fair value measurement at the end of the reporting period adopting other observable relevant assumptions (Level 2) Cross-currency interest rate swaps Interest rate swaps Loans and financing There were no changes between the fair value measurement levels for the nine-month period ended September 30,2014. · Foreign exchange and interest rate swaps and loans and financing are classified on level 2, since are utilized readily observable market inputs are utilized, as for example, expected interest rates, current and future foreign exchange rates. 79 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 19 . Financial instruments – Continued d) Consolidated position of operations with derivatives financial instruments The consolidated position of outstanding derivative financial instruments operations as as follows: Outstanding (Amount payable) / receivable Fair value Description Counterparties Notional value Contracting date Maturity Exchange swaps registered at CETIP (US$ x CDI) Citibank US$ 40,000 2/13/2012 2/13/2014 - 13,362 - 13,611 Banco Tokyo US$ 75,000 1/14/2014 1/10/2017 - - Itaú Unibanco US$ 100,000 5/5/2011 4/16/2014 - 73,007 - 75,803 JP Morgan US$ 50,000 3/19/2014 3/21/2016 - - Interest rate swap registered at CETIP (fixed rate x CDI) Banco do Brasil R$ 130,000 6/28/2010 6/6/2014 - 11,545 - 12,384 Banco do Brasil R$ 130,000 6/28/2010 6/2/2015 10,943 11,742 108,857 113,540 80 20. Taxes payable and taxes payable in installments The detailed information of income and social contribution taxes payable and taxes payable in installments was presented in the annual financial statements of 2013, in note 21. a) Taxes, contributions and taxes installments payable. Parent Company Consolidated PIS and COFINS 62,011 368,386 Provision for income and social contribution taxes 132,077 166,535 ICMS 29,987 226,644 Others 5,513 62,599 229,588 824,164 Taxes payable in installments - Law11941/09 1,112,780 1,188,312 INSS - - 13,323 Other 14,731 15,512 1,127,511 1,217,147 Current 365,382 968,462 Noncurrent 991,717 1,072,849 b) Maturity structure of taxes in the noncurrent liabilities will occur as follows In Parent Company Consolidated 2015 2016 2017 2018 2019 After 2019 81 Income and social contribution taxes The detailed information of income and social contribution taxes was presented in the annual financial statements of 2013, in note 22. a) Income and social contribution tax expense reconciliation Parent Company Consolidated Profit before income and social contribution taxes 633,435 993,334 Income and social contribution taxes at the notional rate of 25% for the Parent Company and 34% for subsidiaries (158,359) (298,000) Tax penalties (2,388) (6,185) Equity interest 71,464 8,505 Extemporaneous credits - 16,845 - 16,845 Other permanent differences (nondeductible ) (223) (5,732) Effective income and social contribution taxes (72,661) (284,567) Income and social contribution taxes for the period : Current (98,178) (278,124) Deferred 26,057 (6,443) Deferred income and social contribution taxes expenses (72,661) (284,567) Effective rate 12.15% 11.47% 30.51% 28.65% CBD does not pay social contribution tax based on final and unappealable court decision in the past. b) Breakdown of deferred income and social contribution taxes Parent Company Consolidated Tax losses - 28,016 793,633 Provision for contingencies 151,125 301,686 Provision for derivative operations taxed on a cash basis 1,793 5,997 Allowance for doubtful accounts 2,004 81,731 Provision for current expenses - 63,576 Goodwill tax amortization 24,801 (395,564) Present value adjustment (PVA) 779 (929) Lease adjustment 5,331 (75,110) Mark-to-market adjustment 534 534 Fair value of assets acquired in business combination - - (808,318) Technological innovation – future realization (20,708) (20,708) Depreciation as per tax rates (87,442) (89,577) Other 14,636 32,954 Deferred income and social contribution tax, net 120,869 (110,095) Noncurrent assets 120,869 950,757 Noncurrent liabilities - - (1,060,852) D eferred income and social contribution taxes, net 120,869 (110,095) 82 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 21 . Income and social contribution taxes – Continued b) Breakdown of deferred income and social contribution taxes – Continued The Company estimates to recover these tax credits as follows: Year Parent Company Consolidated 2014 6,154 320,408 2015 5,927 231,075 2016 7,550 103,270 2017 6,387 90,707 After 2018 45,281 115,121 71,299 860,581 c) Changes in deferred income and social contribution taxes. Parent Company Consolidated 09.30.2014 09.30.2014 At the beginning of the period 185,491 (58,534) Expense in the period (64,622) (89,090) Bartira (acquisition) - - - 29,534 Public offering of share - Via Varejo - - - 8,288 Payment of installment with tax loss - - - Corporate restructuring - - - Exchange variation - - - Other - - (293) At the end of the period 120,869 (110,095) 22. Acquisition of non-controlling interest The detailed information of acquisition of non-controlling was presented in the annual financial statements of 2013, in note 23. Consolidated Interest acquisition in Assai 5,339 Interest acquisition in Sendas (i) 171,465 176,804 Current liabilities 69,014 Noncurrent liabilities 107,790 (i) At July 01, 2014 a payment amounting R$ 67,441, was made to Sendas referring acquisition of 42.57% of Sendas Paid-in Capital 83 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) Provision for contingencies The provision for contingencies is estimated by the Company and supported by its legal counsels and was set up in an amount considered sufficient to cover probable losses. a) Parent Company PIS/ COFINS Taxes and other Social security and labor Civil Total Balance at December 31, 2013 209,126 66,905 149,196 70,725 495,952 Additions Payments - Reversals Monetary restatement Payment of installments - - - Balance at September 30, 2014 b) Consolidated PIS/ COFINS Taxes and other Social security and labor Civil Total Balance at December 31, 2013 272,198 402,700 297,464 175,160 1,147,522 Additions Payments - Reversals Monetary restatement Transfers - - Payment of installments - - Corporate restructuring - - Exchange variation - - 73 Balance at September 30, 2014 84 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 23. Provision for contingencies – Continued c) Taxes Tax claims are indexed, by law, by monthly restatement, which refers to an adjustment in the amount of provisions for legal claims in accordance with the indexation rates used by each tax jurisdiction. In all cases, both interest charges and fines, when applicable, were computed and fully provisioned with respect to unpaid amounts. The main provisioned tax claims are as follows: PIS and COFINS With the non-cumulativeness system when calculating PIS and COFINS, the Company and its subsidiaries are discussing at court the right to exclude ICMS from the calculation basis of these two contributions.In addition, the Company offset tax debts related to PIS and COFINS against Taxes on Industrial Products - IPI - credits inputs subject to a zero rate or exempt - acquired from third parties (transferred based on final and unappealable court decision). The amount for PIS and COFINS claims at September 30, 2014 is R$105,142(R$91,898 at December 31, 2013). In addition, in 2013 there were progresses in the claims related to the offset of Social Investment Fund - Finsocial, COFINS and PIS, which lead our legal counsel to change their estimation of losses from possible to probable. At September 30, 2014, the remaining balance was added to the installment mentioned below (R$173,184 at December 3, 2013). Taxes and other Taxes The Company and its subsidiaries have other tax claims, which after analysis of its legal counsels, were deemed as probable losses and accrued. These are: (i) tax assessment notices related to purchase, industrialization and exportation soybean and byproducts exports (PIS, COFINS and IRPJ); (ii) disagreement on the non-application of Accident Prevention Factor (FAP) for the year 2011; (iii) disagreement on the “Fundo de Combate à Pobreza” (State Government Fund Against Poverty), enacted by the Rio de Janeiro State government; (iv) disagreement on suppliers contracted considered disqualified before the registration of the State Internal Revenue Service, error when applying rate and ancillary obligations by State tax authorities; and (v) other less relevant issues. The amount recorded for these subjects at September 30, 2014 is R$103,674 (R$100,094 at December 31, 2013). During the second quarter of 2013, procedural events occurred that led to change in the likelihood of loss from probable to possible of a claim related to income taxes in the amount of R$45.902 at September 30, 2014 (R$ 44,060 at December 31,2013). In addition, the Company discusses in court the eligibility to not pay the contributions provided for by Supplementary Law 110/2001, regarding to the FGTS (Government Severance Indemnity Fund for Employees) costs. The amount of this provision at September 30, 2014 is R$46,211 (R$38,509 at December 31, 2013). 85 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 23. Provision for contingencies – Continued c) Taxes – Continued Other Provisions for tax contingent liabilities were recorded at the time of business combination with Via Varejo, under technical pronouncement CPC 15 (IFRS 3R). At September 30, 2014, the amount recorded was R$85,645 (R$165,282 at December 31, 2013) in tax contingent liabilities, part the remaining balance was added to the installment mentioned below. Other main tax contingent liabilities recorded refer to administrative proceedings related to the offset of PIS contribution, under the protection of Decrees 2.445/88 and 2.449/88, generated in view of credits deriving from legal proceedings and the offset of tax debts with contribution credits levied on coffee exports. Tax Amnesty Program ­­– REFIS Tax Amnesty Program – REFIS da Copa – Law 12.996/14 modified by MP 651, introduced the benefits of reduction of interest and penalties for payments at once and in installments over federal debts. Company was part in some claims, and used the law above to reduce its tax exposure, having the reduction of interest and penalties as benefit for a down payment. It is important to mention that the law allows the use of operating losses to offset tax debts. After evaluation made by legal counsel, Company included in the REFIS program debts related to PIS, COFINS, Finsocial and Income Tax, reducing its provision for contingencies in the amount of R$295,848 which is net of non-accrued claims amounting R$ 27,878. The net gain related to REFIS is disclosed on note 29. Bartira contingencies In relation to the business combination of Bartira occurred in 2013 (detailed information was presented in the annual financial statements of 2013, in note 15), contingencies were evaluated at fair value, as described by CPC 15 (IFRS 3R), which evaluation differs from CPC 25 (IAS 37). Provisions, Contingent Liabilities and Contingent Assets (IAS 37) used for the evaluation of other contingencies. The main issue is the possible lack of support documentation for the operations, amounting R$105,935 for Social Contribution, Income Tax, PIS, COFINS and ICMS. The total contingencies amount R$117,644 (R$105,935 of taxes claims and R$11,712 of labor claims). d) Labor The Company is party of numerous lawsuits involving disputes with its employees, primarily arising from layoffs in the ordinary course of business, At September 30, 2014, the Company had a provision of R$468,525 (R$297,463 at December 31, 2013) referring to lawsuits whose risk of loss was considered probable. Management, assisted by its legal counsels, evaluates these claims recording provision for losses when reasonably estimable, considering previous experiences in relation to the amounts claimed. Labor claims are indexed to the benchmark interest rate (“TR”), 0,60% accumulated at September 30, 2014 (0.19% at September 30 2013) plus 1% monthly interest rates. 86 23. Provision for contingencies – Continued e) Civil and others The Company is defendant in civil actions (indemnifications and collections, among others), at several court levels and at different courthouses. The Company’s Management sets up provisions in amounts considered sufficient to cover unfavorable court decisions when its internal and external legal advisors consider losses as probable . Among these lawsuits, we point out the following: · The Company files and answers various lawsuits in which it requests the renewals of lease agreements and the review of the lease currently paid. The Company recognizes a provision for the difference between the amount originally paid by the stores and the amounts pleaded by the adverse party in the lawsuit, when internal and external legal advisors agree on the likelihood of changing the lease paid by the Company . At September 30, 2014, the provision for these lawsuits is R$56,935 (R$42,791 at December 31, 2013), for which there are no restricted deposits. · The subsidiary Via Varejo is part in lawsuits involving the consumer relations rights (civil actions and assessments from PROCONs) and few lawsuits involving contracts terminated with suppliers and the amount referred to in these lawsuits is R$87,543 at September 30, 2014 (R$68,694 at December 31, 2013). The total amount of civil actions and other at September 30, 2014 is R$229,280 (R$175,160 at December 31, 2013). f) Other non-accrued contingent liabilities The Company has other litigations, which have been analyzed by the legal counsels and deemed as possible and; therefore, they have not been accrued, amounting to R$ 8,225,054 at September 30, 2014(R$7,630,694 at December 31, 2013), and are mainly related to: · INSS (Social Security Tax) – the Company was assessed regarding the non-levy of payroll charges on benefits granted to its employees, among other matters, and possible loss, considered possible, corresponds to R$292,268 at September 30, 2014 (R$282,853 at December 31, 2013). The proceedings are under administrative and court discussion. · IRPJ, withholding income tax - IRRF, CSLL, tax on financial transactions - IOF, withholding income tax on net income ILL – the Company has several assessment notices regarding offsetting proceedings, rules on the deductibility of provisions and payment discrepancies of payments and overpayments; fine due to failure to comply with ancillary obligation, among other less significant taxes. The Company received a delinquency notice drawn up by Internal Revenue Agency to collect the differences in the payment of income tax, allegedly due in respect of the calendar years 2007 to 2011, under the allegation that there was improper deduction of goodwill amortization duly payable and arising from transactions between shareholders Casino and Abilio Diniz. The Company filed defense at the administrative level and is awaiting a decision. No provision was made for this case,since in the evaluation of the Company´s legal advisors the chances of loss are classified partly as possible, in the amount of R$682,221 at September 30, 2014 (R$636,787 at December 31, 2013) and partly as remote. 87 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 23. Provision for contingencies – Continued f) Other non-accrued contingent liabilities – Continued These proceedings await decision in the administrative and court level. The amount involved in these assessments corresponds to R$1,366,513 at September 30, 2014 (R$1,296,578 at December 31, 2013). · COFINS, PIS, provisional contribution on financial transactions - CPMF and IPI– the Company has been challenged for offsetting, collection of taxes on soybean export operations, tax payment discrepancies and overpayments; fine due to failure to comply with ancillary obligation, among other less significant taxes. These proceedings await decision in the administrative and court level. The amount involved in these assessments is R$1.052.482 at September 30, 2014 (R$982,419 at December 31, 2013). · ICMS – the Company was served notice by the State tax authorities regarding the appropriation of credits of: (i) electricity; (ii) acquisitions from vendors considered to be in arrears/default according to the Internal Revenue Service of State; (iii) refund of tax replacement without due compliance of ancillary obligations brought by Coordinator of Tax Administration ordinance –CAT 17 of the State of São Paulo; (iv) resulting from the sale of extended warranty, (v) financed sales; and (viii) among others. The total amount of these assessments is R$4,577,406 at September 30, 2014 (R$4,032,307 at December 31, 2013), which await a final decision in the administrative and court levels. · Municipal service tax - ISS, Municipal Real Estate Tax - IPTU, Property Transfer Tax - ITBI and others – these are related to assessments on third parties retention, IPTU payment discrepancies, fines due to failure to comply with ancillary obligations and sundry taxes, which amounts R$388,960 at September 30, 2014 (R$339,363 at December 31, 2013) and await administrative and court decisions. · Other litigations – related to administrative lawsuits and real estate lease claims that the Company pleads the renewal of leases and setting rents according to the values prevailing in the market and the claims initiated against the Company and its subsidiaries under the civil court scope, special civil court, Consumer Protection Agency (“PROCON”), in several States, Weight and Measure Institute (“IPEM”), National Institute of Metrology, Standardization and Industrial Quality (“INMETRO”) and National Health Surveillance Agency (“ANVISA”), amounting to R$547,425 at September 30, 2014 (R$697,174 at December 31, 2013). Occasional adverse changes in the expectation of risk of the referred lawsuits may require that additional provision for litigations be set up. Company hires external legal advisors to defend the tax assessments received, which remuneration is linked to a percentage over the amount won in case of final decision, recording the expenses in the moment of the final decision. This percentage may vary according to qualitative and quantitative factors of each claim, and on September 30, 2014, the estimated amount, in case of finalization of all claims with success, is approximately R$114,229 (R$109,000 at December 31,2013) g) Restricted deposits from legal proceedings The Company is challenging the payment of certain taxes, contributions and labor-related obligations and has made court escrow deposits (restricted deposits) of corresponding amounts pending final court decisions, in addition to collateral deposits related to provisions for lawsuits. 88 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 23. Provision for contingencies – Continued The Company has recorded in its assets amounts related to restricted deposits. Parent Company Consolidated Tax 59,410 145,271 Labor 321,769 567,924 Civil and others 45,834 101,995 Total 427,013 815,190 h) Guarantees Lawsuits Real estate Equipment Guarantee Total Tax 15 Labor Civil and others Total The cost of guarantees is approximately 0.5% of value on lawsuits and is recorded as an expense by the passage of time. i) Tax audits According to current tax laws, municipal, federal, state taxes and social security contributions are subject to auditing in periods varying between 5 and 30 years. 24. Leasing transactions a) Operating lease Parent Company Consolidated Gross commitments from operating lease Minimum rental payment: Up to 1 year 404,944 1,270,330 1 - 5 years 1,315,029 3,873,476 Over 5 years 1,318,415 5,085,869 3,038,388 10,229,675 Future sublease rentals (*) (85,507) (105,930) Total 2,952,881 10,123,745 (*) Refers to lease agreements receivable from commercial shop malls. The non-cancellable minimum operating lease payments refers to the period of contract in normal course of operation. 89 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 24. Leasing transactions - Continued All contracts have termination clauses in the event of breach to contract, ranging from one to six months of rent. If the Company had terminated these contracts at September 30, 2014, the fine amount would be R$333,008 (R$631,515 at December 31, 2013). (i) Payments The Management considers additional rental payments as contingent payments, which vary between 0.5% and 3.3% of sales. Parent Company Consolidated Expenses(income) in the period Contingent payments 252,328 389,353 Non contingent payments 98,516 554,710 Sublease rentals (*) (90,848) (119,194) (*) Refers to lease agreements receivable from commercial shop malls. (ii) Clauses with renewal or adjustment option The terms of the agreements vary between 5 and 25 years and the agreements may be renewed according to the Rental Law 12,122/10. The agreements have periodic adjustment clauses according to inflation indexes. b) Financial lease Financial lease agreements amounted to R$489,711 at September 30, 2014 (R$482,543 at December 31, 2013), according to the chart below: Parent Company Consolidated Financial lease liability –minimum lease payments: Up to 1 year 28,124 56,330 1 - 5 years 97,587 142,857 Over 5 years 27,260 55,654 Present value of financial lease agreements 152,971 254,841 Future financing charges 152,074 227,702 Gross amount of financial lease agreements 305,045 482,543 Parent Company Consolidated Contingent payments recognized as expense in the period 1,743 1,743 90 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 25. Deferred revenues The Company and the subsidiary Via Varejo received in advance values of trading partners over exclusivity in the intermediation services or additional/extended warranties and the subsidiary Barcelona received in advance values for the rental of shelves and light panel (back lights) for exhibition of products from its suppliers. Parent Company Consolidated Additional or extended warranties (a) 30,000 471,586 Bradesco agreement - - 11,395 Swap agreement - - 50,378 Investments in media - - Back lights - - 37,027 Spread BCA - Customers base exclusivity (5 years) - - - Others - - - 30,000 570,386 Current - 114,749 Noncurrent 30,000 455,637 (a) Agreement entered into with Zurich Minas Brasil Seguros S.A. (“Zurich”) On August 29, 2014, the subsidiary Via Varejo entered into new agreements with Zurich for the sale of extended warranty at Casas Bahia and Ponto Frio stores. The agreement is effective for eight years. On October 1, 2014, the Company was compliant with the condition precedent contained in the agreements. The subsidiary Via Varejo will receive R$ 850,000 as advance for sale of warranty, of which R$ 150,000 was received in September 2014 and R$ 700,000 in October 2014. As the condition precedent was complied with only in October 2014, the advance portion of R$ 700,000 was considered as an event subsequent to this interim financial information. Also in September 2014, the former provider of the warranty at the Casas Bahia and Ponto Frio stores was notified of the advance termination of the agreements, and the subsidiary Via Varejo agreed to pay R$ 584,291 as a result of the (i) repurchase of the right granted to the former provider to operate its customer base over the agreement term, properly recognized in the Via Varejo’s intangible assets R$(185,952); and (ii) return of the advances made upon the contract execution due to its early termination R$(398,339). The amounts owed to the former provider of extended warranty remained recorded in non-current liabilities since it is a joint operation and will be settled concurrently with the receipt of the amounts from Zurich, without affecting the Via Varejo’s net cash. 91 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 26. Equity The detailed information of equity was presented in the annual financial statements of 2013, in note 27. a) Capital stock The subscribed and paid-up capital is represented by 265,219 (264,453 at December 31, 2013) thousands of registered shares with no par value at September 30, 2014, of which 99,680 in thousands of common shares at September 30, 2014 and December 31, 2013, and 165,539 in thousands of preferred shares at September 30, 2014 (164,773 at December 31, 2013). The Company is authorized to increase its capital stock up until to the limit of 400,000 (in thousands of shares), regardless of the amendment to the Company’s Bylaws, by resolution of the Board of Directors, which will establish the issue conditions. · At the Board of Director’s meeting held at February 13, 2014 the capital was increased by R$ 15,523, by means of the issue of 470 (in thousands of shares) preferred shares. · At the Board of Director’s meeting held at April 24, 2014 the capital was increased by R$ 1,075, by means of the issue of 32 (in thousands of shares) preferred shares. · At the Board of Director’s meeting held at June 26, 2014 the capital was increased by R$ 5,273, by means of the issue of 183 (in thousands of shares) preferred shares. · At the Board of Director’s meeting held at September 04, 2014 the capital was increased by R$ 2,914, by means of the issue of 81 (in thousands of shares) preferred shares. 92 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 26. Equity – Continued b) Share-based payment plans Information on the stock option plans is summarized below: Price Lot of shares Series granted Grant date 1 st date of exercise 2 nd date of exercise and expiration On the grant date End of the year Number of options granted (in thousands) Exercised Not exercised by dismissal Total in effect Balance at December 31 , 2013 Series A4 - Gold 5/24/2010 5/31/2013 5/31/2014 0.01 0.01 514 (512) (2) - Series A4 - Silver 5/24/2010 5/31/2013 5/31/2014 46.49 46.49 182 (181) (1) - Series A5 - Gold 5/31/2011 5/31/2014 5/31/2015 0.01 0.01 299 (140) (14) 145 Series A5 - Silver 5/31/2011 5/31/2014 5/31/2015 54.69 54.69 299 (140) (14) 145 Series A6 - Gold 3/15/2012 3/31/2015 3/31/2016 0.01 0.01 526 (171) (25) 330 Series A6 - Silver 3/15/2012 3/31/2015 3/31/2016 64.13 64.13 526 (171) (25) 330 Series A7 - Gold 3/15/2013 3/31/2016 3/31/2017 0.01 0.01 358 (26) (16) 315 Series A7 - Silver 3/15/2013 3/31/2016 3/31/2017 80.00 80.00 358 (26) (16) 315 3,062 (1,367) (113) 1,580 Price Lot of shares Series granted Grant date 1 st date of exercise 2 nd date of exercise and expiration On the grant date End of the period Number of options granted (in thousands) Exercised Not exercised by dismissal Total in effect Balance at June 30, 2014 Series A4 – Gold 5/24/2010 5/31/2013 5/31/2014 0.01 0.01 - Series A4 – Silver 5/24/2010 5/31/2013 5/31/2014 46.49 46.49 - Series A5 – Gold 5/31/2011 5/31/2014 5/31/2015 0.01 0.01 3 Series A5 – Silver 5/31/2011 5/31/2014 5/31/2015 54.69 54.69 3 Series A6 – Gold 3/15/2012 3/15/2015 3/15/2016 0.01 0.01 Series A6 – Silver 3/15/2012 3/15/2015 3/15/2016 64.13 64.13 Series A7 – Gold 3/15/2013 3/31/2016 3/31/2017 0.01 0.01 Series A7 – Silver 3/15/2013 3/31/2016 3/31/2017 80.00 80.00 Series B1 5/30/2014 5/30/2017 11/30/2017 0.01 0.01 - - Series C1 5/30/2014 5/30/2017 11/30/2017 83.22 83.22 - - (i) Consolidated information of share-based payment plans - GPA The chart below shows the maximum percentage of interest dilution to which current shareholders will eventually be subject to in the event of exercise, until 2014, of all options granted: Number of shares 264,453 Balance of granted series in effect 1,580 Maximum percentage of dilution 0.48% 0.60% The fair value of each option granted is estimated on the granting date, by using the options pricing model “Black&Scholes” taking into account the following assumptions for the series B1 and C1: (a) expectation of dividends of 0.96%, (b) expectation of volatility of nearly 22.09% and (c) the risk-free weighted average interest rate of 11.70%. The expectation of remaining average life of the series outstanding at September 30, 2014 was 1.82 year (1.46 year at December 31, 2013). The weighted average fair value of options granted at September 30, 2014 was R$69,77 (R$62.59 at December 31, 2013). 93 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 26. Equity – Continued Shares Weighted average of exercise price Weighted average of remaining contractual term Intrinsic value added At December 31, 2013 Outstanding at the beginning of the year 1,658 26.40 Granted during the year 716 40.02 Cancelled during the year (51) 36.43 Exercised during the year (743) 21.86 Outstanding at the end of the year 1,580 34.39 1.46 112,091 Total to be exercised at December 31, 2013 1,580 34.39 1.46 112,091 At September 30, 2014 Granted during the year Cancelled during the period Exercised during the period Outstanding at the end of the period Total to be exercised at September 30, 2014 At September 30, 2014 there were options from series A5 to be exercised . The amounts recorded in the statement of income of the Parent Company and Consolidated at September 30, 2014 were R$31,693 (R$29,658 at September 30, 2013).(ii) Consolidated information stock option plan – GPA – New series B1 and C1 The Company implemented two new-shared based plans approved by the shareholders meeting on May 09, 2014. According to the terms of the plans, each option offers to the beneficiary the right to acquire a preferred share of the Company. On both plans, there is a vesting period of 36 months from the date that the Board of Directors approved the issuance of the series. The plans will be exercisable in until 36 months from the grant date. The condition for the exercise of the options is the beneficiary to stay as an employee in the Company. The plans differs, exclusively, in the exercise price of the options and in the existence of a restriction of selling after vesting. According to the plans, the options granted in each of the series may represent maximum 0.7% of the total shares issued by the Company. For these new series were granted 477,458 options of shares. The fair value of each option granted is estimated in the grant date using the Black & Scholes model, considering the following assumptions in series B1 and C1: (a) Dividends expectations of 0.96%; (b) volatility expectation of 22.09%; (c) interest rate of 11.70% and (d) fair value of the share on grant date of R$101.84 c) Exchange variation reserve The exchange variation reserve corresponds to the accumulative effect of gain or loss of exchange variation on translation assets, liabilities and results in reais, corresponding to the investment of GPA in the subsidiary CDiscount. The effect in the Parent Company was R$ 164 and R$ 416 to the non-controlling shareholders. 94 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 26. Equity – Continued d) Dividends On the Annual and Extraordinary Shareholders’ Meeting (AGOE) held at April 16, 2014 the shareholders approved the proposal of dividends payment for the fiscal year ended December 31, 2013, in the amount of R$249,968 (R$249,655 at December 31,2012), which includes the anticipated dividends already declared, amounting R$ 99,419. This amount corresponds to R$0.888957268 per common share and R$0.977852995 per preferred share. The Company paid, except for the quarterly anticipated dividends paid during 2013, dividends during the nine-month period, in the amount of R$ 150,549, corresponding to remaining dividends for the year 2013.This amount corresponds to R$ 0.535395 per one common share and R$ 0.588935 per one preferred share. All the shares were entitled to dividends on April 16, 2014 base date. As of April 17, 2014, the shares were negotiated “ex-rights” to the dividends payment date: occurred on June 13, 2014. (i) Anticipated Dividends The Board of Directors’ meeting held at April 24, 2014 approved the payment of anticipated dividends in the total amount of R$35,793, R$0.14 per preferred share and R$0.127270 per common share. The dividends were paid at May 15, 2014. All the shares were entitled to dividends on May 05, 2014 base date. As of May 06, 2014, the shares were negotiated “ex-rights” to the dividends payment date. The Board of Directors’ meeting held at July 22, 2014 approved the payment of anticipated dividends in the total amount of R$35,818, R$0.14 per preferred share and R$0.127270 per common share. The dividends were paid at August 13, 2014. All the shares were entitled to dividends on August 01, 2014 base date. As of August 04, 2014, the shares were negotiated “ex-rights” to the dividends payment date. e) Equity reconciliation Amounts recorded directly in the changes in the shareholders equity in the lines “Gain or Loss in Equity Interest” and “Transaction with Non-controlling shareholders” in the amounts of R$ 5,745 and R$ 11,412 (Parent Company) and R$10,329 and R$ 44,001 (Consolidated), respectively, refer to: i) Gain or Loss in Equity Interest: · Effects of the transaction with non-controlling shareholders of the subsidiary CDiscount amounting R$ 5,745 (Parent company) and R$10,329 (Consolidated); ii) Transactions with Non-Controlling shareholders; · Effects of the accounting of corporate restructuring of the e-commerce operations mentioned in the note 13 (R$ 11,412 in the Parent company and R$2,160 Consolidated); · Effect of the non-controlling interest of the Company of the e-commerce segment in the amount of R$ 46,161. 95 Net operating revenue Parent Company Consolidated Gross sales Goods 16,930,747 45,155,421 Rendering of services 158,046 1,199,100 Financial services - - 736,544 Sales return and cancellation (228,825) (1,373,990) 16,859,968 45,717,075 Sales taxes (1,390,335) (4,789,429) Net sales 15,469,633 40,927,646 Expenses by nature Parent Company onsolidated Cost of goods sold (11,277,615) (30,196,900) Personnel expenses (1,586,407) (3,812,603) Outsourced services (241,875) (2,245,741) Functional expenses (723,324) (1,077,040) Selling expenses (266,346) (395,791) Other expenses (77,882) (403,561) (14,173,449) (38,131,636) Cost of goods sold and/or services sold (30,196,900) Selling expenses (2,409,423) (6,792,426) General and administrative expenses (486,411) (1,142,310) (14,173,449) (38,131,636) Other operating revenue (expenses), net Parent Company Consolidated 09.30.2014 09.30.2013 09.30.2014 09.30.2013 Provision for tax legal claims - (163,291) - (163,291) Indemnified amounts (50,760) (89,418) Federal tax liabilities payable in installments (2,649) (2,649) Integration/restructuring expenses (30,324) (42,196) Property and equipment result 817 (6,308) Others (11,785) (70,585) (257,992) (374,447) 96 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 30. Financial result, net Parent Company Consolidated Financial expenses: Cost of banking debt (346,299) (434,669) Cost of sales of receivables sales (65,095) (614,498) Monetary restatement (87,380) (161,292) Other finance expenses (46,468) (71,295) Total finance expenses (545,242) (1,281,754) Financial income: Profitability in cash and cash equivalents 63,345 89,013 284,746 264,417 Monetary restatement 75,291 65,919 189,292 146,588 Other finance income 3,170 5,316 17,428 5,173 Total finance income 141,806 160,248 491,466 416,178 Total (384,994) (865,576) The hedge effects in nine-month period ended at September 30, 2014 and September 30, 2013 are disclosed in Note 19(a). Earnings per share The information of earnings per share was presented in the annual financial statements of 2013, in note 32. The following table presents the calculation of profit available to common and preferred shareholders and the weighted average of outstanding common and preferred shares used to calculate basic and diluted earnings per share for each reported period: Preferred Common Total Preferred Common Total Basic numerator Basic earnings allocated 361,352 199,422 560,774 Net income allocated available for common and preferred shareholders 361,352 199,422 560,774 Basic denominator (thousands of shares) Weighted average of shares 164,200 99,680 263,880 Basic earnings per thousands of shares (R$) 2.20068 2.00062 Diluted denominator Weighted average of shares (in thousands) 164,200 99,680 263,880 Stock call option - 738 - 738 Diluted weighted average of shares (in thousands) 164,938 99,680 264,618 Diluted earnings per thousands of shares (R$) 2.19084 2.00062 97 Companhia Brasileira de Distribuição Notes to the financial statements September 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) Benefit plans a) Pension plan In France, an industry-specific agreement between employers and employees detemines the payment of allowances to employees at the date of retirement depending on the years of service rendered and their salary at the age of retirement. [MSP1] Main assumptions used in determining total obligations related to defined benefit plans: Cdiscount Discount rate 2.2% Expected rate of future salary increase 2.5% Retirement age 64 The discount rate is determined by reference to the Bloomberg 15-year AA corporate composite index. Reconciliation of liabilities in the balance sheet Cdiscount At August 1, 2014 5,221 Cost for the period Actuarial gain or losses recognized in equity At September 30, 2014 b) Defined contribution private pension plan In July 2007, the Company established a supplementary defined contribution private pension plan on behalf of its employees to be managed by the financial institution BrasilPrev Seguros e Previdência S.A. The Company pays monthly contributions on behalf of its employees, and the amount paid referring to the nine-month period ended September 30, 2014 is R$2,178 (R$2,833 at September 30, 2013), and employees contributions is R$4,420 (R$3,854 at September 30, 2013); the plan had 941 participants at September 30, 2014 (1,012 at September 31, 2013
